Case Fa RREDOB LS Poradvs¥jled 02/12/20 Page 1 of 76
Harly Lynn BrRovwy

Fill in this information to identify your case:

 

: United States Bankruptcy Court for the:
District of

© Case number (if krowny:

Aquat

Chapter you are filing under. =
Chapter 7
{J Chapter 11
O) Chapter 12 5 mat
O Chapter 13 i L) Check if this is an
| amended filing

|

 

pet et etiam vanessa named

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms usa you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answor would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debfor 7 and
Debtor 2 to distinguish betwean them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. if two married paople are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question,

Identity Yoursetf

/ 4. Your full name

Write the name that is on your “Te
govemmient-issued picture ERE S cS

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for example, First narne First name
your driver's license or wy Wry
passport]. Middie narhe Middle name
Bring your picture Bao WO
identification to your meeting Last name Last name
with the trustee.
Suffix (Se, Jr, 1, Suffix (Sr, Jr i 1)
. All other names you L144 2 I. f
have used in the last 8 Firstname First name
years Lynn
: Include your married or Middle name Middle name
' maiden names. 5 Rown
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
' - your Social Security OC OC “fT be. to ah OK OO
number or federal OR OR
Individual Taxpayer 9
Identification number Gu me MX -— XX -_
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1 & 2
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 2 of 76

Tenesa tynn BrRo

Debtor 1
First Narfe ”

ly by nn LZ Rowh

Middle Ngine

Case number ii known)

 

Any business names
and Empioyer
Identification Numbers
(EIN) you have used in
the last 8 years

| 4,

Include trade names and
doing business as names

About Debtor 1:

TK have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

0D) | have not used any business names or EINs.

 

Business name

Business name

 

Business nama

EN

EN

 

Business name

EN

EN

 

5, Where you live

[13

If Debtor 2 lives at a different address:

 

 

 

 

 

 

 

Number Street Number Street

Cocoo | 32922

City “Stata ZIP Code City State ZIP Cade
ale | County

If your mailing addrass is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different fram
yours, fill it in here, Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

this district to file for

 

I Over the last 180 days before filing this petition,

 

 

 

 

Number Street Number Street

P.Q. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

LL) Over the last 120 days before filing this petition,

 

 

 

 

 

bankruptcy | have lived in this district longer than in any | have lived in this district longer than in any
other district. other district.
L} have another reason. Explain. L) | have another reason. Exoplairt.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2 ot ¥
 

 

Case 6:20-bk-00854-KSJ Doc 1

Filed 02/12/20 Page 3 of 76

Feresa Lynn Brown

Debtor 1

Fi a le

Lynn Brown

Last Name

Case NUMDEF (4 knawa)

ae Tell the Court About Your Bankruptcy Case

7.

3.

40.

11.

The chapter of the
Bankruptcy Code you
are choosing te file
under

How you wil! pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
Partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010}). Also, go to the top of page 1 and check the appropriate box.

if Chapter 7
Ld Chapter 11
L) Chapter 12

C3 Chapter 13

(J | will pay the entire fee when I file my petition. Please check with the clerk’s office in your
focal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 1034).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

Yeh

 

 

 

 

QC) Yes. District When Case number
MM/ OD/YYYY
District YWhert Case number
MM/ DD /YYYY
District When Case number
MM/ OD /YYY¥
JiKno
CD) Yes. Debtor Raiationship ta you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM/ODs ¥yYYY
Go to line 12.

. Has your landiord obtained an eviction judgment against you?

Jah No. Go to line 12.

CI Yes. Fill out initial Statement About an Eviction Judgment Againat You (Form 101A) and file it as
part of this bankruptcy paittian.

page 3 of &

Voluntary Petition for individuals Filing for Bankruptcy
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 4 of 76

 

Tépesa. Lynn Baown

Debtor 1 iv Case number (i kawn
Firat Narne fiddle Narne Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor no. Go to Part 4.
of any full- or part-time
business? CL) Yes. Name and location of business

A sole proprietorship is a
business you operaie as an
individual, and is nota
separate legal entity such as

a corporation, partnership, or
LLC. po p P Number Sweet

 

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this patition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 14 U.S.C. § 101{27A))
L] Singte Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker {as defined in 11 U.S.C. § 101(53A))

QQ Commodity Broker {as defined in 11 U.S.C. § 101(6)}

OC Nene of the above

   

43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a stall business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of thease documents do not exist, fallow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
LU No. | am net filing under Chapter 11.
For a definition of smaif g er pier
business debtor, see QI No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Repert if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do you own or have any veo
property that poses or is
alleged to pose a threat L) Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
penshable goods, or livestack
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4 of 8
Debtor 1

Part 5:

__-Case 6:20-bk;00854-KSJ_ Doc1 Filed 02

Teresa Lynn

Brown

Hasely Ly nn Brow

 

First Name

Middle Name

Last Name

 

/12/20 Page 5 of 76

Case number (i known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are nat
éligible to fite.

If you file anyway, the court
can dismiss your case, you
will jose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and j received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

€] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy patition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CL) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my raquest, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

(f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate fram the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to @ maximum of 15
days.

CL) 1am not required to receive a briefing about
credit counseling because of:

LI) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me

to be unable to participate in a

briefing in person, by phone, or

trough the intemet, even after }
reasonably tried to do so.

O] Active duty. | am cursntly on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CD received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

L) | certify that | asked for cradit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to cbtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for mot receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after yau file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) 1am not required to receive a briefing about
credit counseling because of:

L} incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(CI Disability. My physical disability causes me

to be unable to participate in a

briefing in person, by phone, or

through the intemet, even after |
reasonably tried ta do so.

LD Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

pages of 8

Bankruptcy
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 6 of 76

Teresa Lynn Brown
Debtor 1 Haaly Lynn BRowrH

First Name Middle Narne ft j Last

Ey newee These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)

Case number (7 known)

 

18. What kind of debts do
you have?

as “incurred by an individual primarily for a personal, family, or household purpose.”

LE No. Go to line 16b.

res. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts ara debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

QC] No. Go to line 16c.

QC) Yes. Goto line 17.

16c. State the type of debts you owe that are not cansumer debts or business dabts.

 

 

17. Are you filing under
Chapter 77

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

Q) No. 1am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that Funds will be available to distribute to unsecured creditors?

No
CO) Yes

Mia

LJ 50-99
UL) 100-199
LY 200-999

pf s0s00,000

$50,001-$100,000
CJ $100,001-$500,000
QQ $500,001-$1 million

LJ 1,000-5,000
C) 5,001-10,000
QC) 10,001-25,000

C) $1,000,001-$10 million

2) $10,000,001-350 miltion
) $50,000,001-$100 million
C) $100,000,001-$500 million

UL) 25,001-50,000
CY §0,001-100,000
(J More than 100,000

LJ $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
CY $10,000,000,001-$50 billion
LU More than $50 bitlion

 

 

29. How much do you
estimate your liabilities
to be?

Pi so-sso.o

$50,001-$100,000
CJ $100,001-$500,000
LY $500,004-$1 milion

(C4 $1,000,001-$10 million

[) $10,000,001-$50 million
L) $50,000,001-$100 million
(3 $100,000,001-$500 million

Lab $500,000,001-$1 billion

CL) $1,000,000,001-$10 billion
LJ $10,000,000,004-$50 biltion
Cl More than $50 billion

 

EEE sion cciow
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 14 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making 6 false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18U.3.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor 4 4 "Signature of Debtor 2

Executed on Z i 2- 2020
MM

/ DO TYYVY

JH UB AA AMUN BOURORAOTE UNAIR eoecagh4t tay BESS

 

Executed on
MM/ DOD fYYY¥

  

Official Form #01 Voluntary Petition for Individuals Filing for Bankruptcy

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 7 of 76

Teresa lynn Brown

Debtor 1 +k ys. Nyy Cy YF. B&B rao Lor } Case number (i known),
First a Mi Name Last Name

URES % SASH Seatac aang EHS 3 Reema EM ERE cE SERRE os con Bp RR ke ae

. I, the attorney for the debtor(s} named in this petition, declare that | have informed the debtor(s) about eligibility

For your attorney, #f you are ty proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible. | also certify that) have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

If you are not represented knowledge aiter an inquiry that the information in the schedules fited with the petition is incorrect.

by an attorney, you do not

 

 

 

 

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signaturé of Attorney for Debtor MM fF DBD of?
Printad name
Firm name
Number Street
City State ZIP Code
Centact phone Email address
Bar number State

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7 of: 3

 

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 8 of 76

Teresa fynn SRo+

Qebtor 1
Firs] Name ddl

Case sucitbar (# rcwn,

 

 

RA ROMER

For you if you are filing this
bankruptcy without an
attorney

If you are represented by

an attorney, you do not
need to file this page.

Official Form 101

RSet

   

SoA U abe age

 

 

pn aR R325 agaNamaa ggg 238 i ABB eboce b eereLtneal seS RR eT h

The law allows you, a5 an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rulas are very
technical, and a rnistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
tase, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan ite pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. [f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
aiso deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying cecards, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be farniliar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be farniliar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LI No
Mees

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

lo
Yes

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
LJ No

J Yes. Name of Person ,
Attach Gankrupicy Petition Preparer’s Notice, Dectaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and undersiocd ihis notice, and | am aware that filing a bankruptcy case without an
attorney may cause mea to lose my rights or property if | do not property handle the case.

Signature of Debtor 1 Signature of Debtor 2
2.))2 Joor °
MMFOD FY

 

Date Date

MMi DD IYYYY

Contact phone Contact phone

 

 

Cell phone

 

Cell phone

 

Email address. Email addrass

 

 

   

7 OE REEE eee RRR PE

SUERTE RELL ROPERS RCE ACU SEER

 

Voluntary Petition for Individuals Filing for Bankruptcy
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 9 of 76

[outa cod ea eet ea eee La 1 ak oe nee

Debtor 1 TERESA Lunn BROWN
Namen Lat Meret

Feu
Debtor 2 Lil LUNN RROWN
‘hice: Newrves Laat Marne

 

(Spoues, filing) FinetNeme J
United States Bankruptcy Court for the: MAL DDL E District of FL

Case number LJ Check if this is an
(fknoent amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical information =. 12/15
Be 2s complete and accurate 2s possible. if two married people are filing together, both are equally responsible for supplying correct

Information. Fill out all of your schedules first; then complete the information on this form. ff you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

iw Smnmarive Your Assets

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property {Official Form 1064/8}
1a. Copy Sine 55, Total real estate, from Schedule A/B sD
1b. Copy line 62, Total persona! property, from Schedule AB... Mayeeeedendad bggeeennand tl guage scene aepnyeenyecs nteerteevssde teensy ereeste § 137 ]: 5
1c. Copy ine 63, Total of all property on Schedule A/B $ 1377.54
FRESE cvremnerice Your Listitities
Your Rabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060}
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ s_ Po
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) p
3b. Copy the total claims from Part 2 (nanpriority unsecured claims) from tine 6j of Schedtsla EF ._.........cceoncecstercceerceseten +5 (2 314 ty

 

Your total Rab@ities $ [2,327.8

 

 

 

Zoe Summarize Your income and Expenses

 

4. Schedule I: Your Income (Official Form 1061} q 9
Copy your combined monthly income from line 12 of Schedule f...cssssssssesssssssesssseseesstseessecceesnsee sevsevensseuseccoveenseaneeees s_ 828-07

5. Schedule J: Your Expenses (Official Form 1065) 28
Copy your monthly expenses from line 22c of Schedule J stO2

 

Official Form 106Sum Sumwnary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
 

* Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 10 of 76

Debior 4 Case number ufinown)_
Fiest Name: Midde Namo Last Name

Tine Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

CJ No. You have nothing to report on thés part of the fonm. Check this box and submit this form to the court with your other schedules.

Cf ves

. 7%. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out fines &-Sq for statistical purposes. 28 U.S.C. § 159.

UJ Your debts are not prittarly consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form te the court with your other schedules.

 

6. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official

 

 

 

 

 

 

Form 1224-1 Line 11; OR, Form 4228 Line 11; OR, Form 1220-1 Line 14. $ 4°
9. Copy the following special categories of claims from Part 4, line 6 of Schade E/F-
Total claim

From Part 4 on Schodule E/F, copy the following:
Qa. Domestic support obligations (Copy line 6a.} $ Q

. p
9b. Taxes and certain other debts you owe the government. (Copy line 6b.} 3
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ dD
9d. Student loans. (Copy line 65) $
Se. Obligations arising out of a seperation agreement or divorce that you did not report as 5 }

Priority claims. (Copy fine 6g.)
$f. Gebts tp pension or profit-sharing plans, and other similiar debts. (Copy line 6h_j *§ 0
9g. Total. Add fines 9a through 9f. $ Y
Official Form 106Sum Summary of Your Azsets and Liabilities and Certain Statistical Information page 2 of 2

 
   

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 11 of 76

Fillin this information to identity your case and this filing

Debtor 4 Tevesa byl
First Name f

Mickie Name
Derior2 §-_ arly Ly wnt

Middle Name

(Spouse, if filing) Fist Name”

United States Bankruptcy Court for the:

Case number

 

Cl Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 125

In each category, separately list and describe items. List an asset only once. if an asset fits In more than one catagory, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two marzsied people are filing together, both are equally
responsibte for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

: 1, Bo you own or have any fegal or equitable interest in any residence, building, fand, or similar property?

@ No. Go to Part 2.
LJ) Yes. Where is the property?

 

 

 

 

 

 

 

What Is the property? Chack ail that apply. Do not deduct secured claims or exemptions. Put
(J Single-family home the a amount of ary vocured claims on Schedule D:
tt . wae fore ve Cail y Property.
Street address, if available, or other description GH Duplex or rrult-unit butiding : :
Condominium or cooperative Current value of the Current value of the
TJ) Manufactured or mobile home entire property? portion you own?
J Land $ $
Ll Investment property
CI Timesna Describe the nature of your ownership
Clty State ZIP Code a mmesnere interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
( pebtor 1 ony
County CJ Debtor 2 only ;
(2 Debtor 1 and Debtor 2 only © Check if this is community property

in :
(2) At least one of the debtors and another (see instructions)

Other information you wish to add about this Item, such as Iocat
property identification number:

 

if you own or have more than one, jist here:

 

 

 

 

 

 

 

What is the property? Check all that apply. De net deduct J claims of sptions. Put
L) Single-family home the amount of any secured claims on Schedule D:
4.2. . wa Gredifors Who Have Claims Secured by Property.
Street address, if avaitabla, or other description a Duplex or mutt-unit building eee Fs
LI Condominium or cooperative Current value ofthe Current value of the
LJ Manufactured or mobile home entire property? portion you own?
: CY Land $ 3
: C) investment property
Describe the nature of your ownership
City State ZIP Code 1 Timeshare Interest (such as fee simple, tenancy by
Q) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
2) Debtor 1 only
County CO Debtor 2 only
(J Debtor 1 and Debtor 2 onty C] check if this is community property
(2 At feast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1 of. /s

 
Tere
atect ca

Debtor 1

Middid Name Lost Name

1.3.
Street address, if available, or other description

 

 

 

Clty State ZIP Code

 

County

2, Add the doliar vatue of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. . weedadeneeeeenereaanasevsaneansnencneeyeasenereesnaes

Describe Your Vehicles

ssf 80-dk-BEBIKSI Doc1 Filed 02/12/20

What is the property? < Check all that apply.
C} Single-family home

©) duplex or multi-unit building

(2 Condominium or cooperalive

C2 Manufactured or mobile home

OU tang

[2 investment property

CJ Timeshare

Ld Other

 

Who has an interest in the property? Check one.

) Debtor 4 only

() Debtor 2 only

C Debtor 1 and Debtor 2 only

CL] At least one of the debtors and another

umbbr AGE, 12 of 76

 

. De not deduct secured ‘claims or exemptions. Put
the amount of any secured claims on Schedule D:
Gréditors Who Have Cigims Sétured by y Property.

Current value ofthe Current value of the |
entire property? portion you own?

§ 3

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CQ Check if this is community property =
(see instructions) i

Other information you wish to add about this item, such as local

property identification number:

 

Reunenreeunaeesmeereenmane

 

sO

 

 

 

 

- Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone elise drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport ullilty vehicles, motorcycles

 

3 No

J Yes

3.4. Make: Nissan
Model: €_ (truck
Year. 1975
Approximate mileage: Ovi ogo
Other information:
Spedoneter™

 

a

If you own or have more than one, describe here:

3.2, Make:
Model:
: Year:
Approximate mileage:
Other information:

=

 

 

Official Farm 1064/8

Who has an Interest in the property? Check one.

(3 Debtor 7 only

LL Debtor 2 only

(J Bebtor 1 and Pebtor 2 only

LL) At least one of the debtors and another

(] Check if this is community property (sea
instructions}

Who has an interest in the property? Check one.

LL} Debtor 7 only

C) Debtor 2 only

U Debtor 1 and Debtor 2 only

(3 At least one of the debtors and another

(J Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule O:
Creditors Who Have Gaims Secured by Property.

Current value of the Current value of the

entire property? portion you own?
3_f, 000 $ L000

Bo not deduct secured claims or exemptions. Put
the arnount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2 of fo

 
    

Teresa ww

  

Name

a3. Make:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

3.4. Make:
Model:
Year.
Approximate mileage:
Other information:

 

 

 

 

! WB no

OO ves

41. Make:
Medel:
Year.

Other information:

 

 

 

 

42, Make:
Model:
Year:

Other Information:

you own or have more than one, list here:

 

Official Form 106A/B

 

Who has an interest in the property? Check one.

C2 Debtor 1 enly

CI Debtor 2 only

C} Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

Cl Check if this Is community property (see
instructions)

Who has an interest in the property? Check one.

1} Debtor 1 only

(C) nabtor 2 only

() Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

Cl check if this Is community property (see
instructions)

Who has an interest in the property? Check one.

TC] Debtor 1 onty

CI Debtor 2 only

(3 Gebtor 1 and Debtor 2 only

£} At least one of the debtors and another

(J Check if this is community property (see
instructions)

Who has an interest in the property? Chack one.

LJ pentor 4 only

{J Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(J check if this is community property (sea
instructions)

Schedule AJB: Property

Better | Pari Zpbisnpesa- KSJ Doc1 Filed 02/12/20, mPage, 13 of 76

Do not deduct secured claims or exemptions. Put
the ainount of any securéd Gains on Schedule 'D:

+ Gredltors Who Have ‘Claims Secured by Property.

 

entire property?

portion you own?

“Do not deduct secured claims or exemptions. Put

the amount of any ‘secured laine an Schedule-D:

RUE TS mR A pe dees

entire property?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
: Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Current value of the Current value oft the |

portion you own?

Oo not deduct secured claims or exemptions. Put
the ammount of any secured claims on Sehedule O:
Creditors Who Have Claims Secured by Property.

entire property?

Current value of the. “Current value of the '

portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property?

. 5. Add the dollar value of the portion you own for alt of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

portion you own?

page et (0

 

 

 

 

i

Current value of the Current value of the ,

- Creditors. Who Have Claims Secured by Property. .
 

 

hifdui ri

Dentor 4 Teciscast 59. bk- opgsa KSJ_Doci1 Filed 02/12/20 Page 14 of 76

Middle Name Last Name

Tes Deacribe Your Porsonal and Household Items

 

Current value ofthe

“Do you-own or have any legal or equitable interest in any of the following tems? = - "portion you own?

Do not deduct secured claims
or exemptions. .

: 6. Household goods and furnishings

7%. Electronics

Examples: Major appliances, furniture, linens, china, kitchenware
I No

Bd Yes. Describe......... i . Tee ded, Rediner, Dresser, sheets | $ (OO :

 

 

Examples; Telavisions and radios; audio, video, Stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including call phones, cameras, media players, games

LI No
B Yes. Describe.........| 32° TV j Microwave

 

 

 

 

: & Collectibies of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
fW No

(2) Yes. Describe..........

 

 

 

 

: 9. Equipment for sports and hobbles

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poot tables, golf clubs, skis; canoes

 

 

 

 

~ 10, Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment

@ No

CL} Yes. Describe..........

 

5°
$ Qo
and kayaks; carpentry tools; musical instruments .
Ri No }
CJ Yes, Describe.......... 5 2
sO

 

 

 

: 44. Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
OQ No .
( Yes. Deseribe..........| Eveqvetty Clothes : SH

 

 

 

 

12. Jewelry

Examples; Everyday jewelry, costume jewelry, angagement rings, wedding rings, heirloom jawelry, watches, gems,
gold, silver

@ No go
LJ Yes. Deseribe.......... SP

13, Non-farm animals
Examples: Dogs, cats, birds, horses

No
() Yes. Dascribe.......... $ :

 

 

 

 

 

 

 

 

: 14.Any other personal and household items you did not already list, Including any health aids you did not list |

 

 

 

 

B No
CI Yes. Give specific $ g .
information. ..........
15. Add the doilar value of all of your entries from Part 3, inchuding any entries for pages you have attached 3 2"

 

 

 

for Part 3. Write that number here ... scsvseesseutasusecuansssoeesescess#cecteaseessunvecniauieanseeriperstesceevessouentatieesiennittiinesceessceecttiesaennsenieereese a

Official Form 1064/8 Schedule A/B: Property page 4 of 10

 

 
Terese Lynn BLO
oebtor 1 Marly CaSe,p iaQ-bk-OOF4rKS.I Doc 1 Filed 02/12ZAmBaQe,15 of 76
Fest Name

Lawl Name

 

 

FERED vesrne Your Financial Assats
" Do you wn or have any legal or equitable interest inany of the following? = 0  Currenit valiie of the
mo a , portion you own?
Do not deduct secured claims
or exemptions. :
' 16.Gash

Exemples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your patition

@ No
Ll Yes wane ene cane thd Cb bean fan renee nen ne cegee peeeem ene rn reece me tm EPR EASED VER SOE age eng gees ces meena PEER REE PETE POSES RE ee re nee ees eee eet sent eae Cash: ticcceesenectavnentets $

; 17,Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

OQ) Ne

GD Ves. icecssssesenee: Institution name:
17.1, Chacking account: { a $ l, 25
47.2. Checking account: oi $ ~9 LZ, 7 G

 

17.3. Savings account: 0 acs a { 3 —S. 2 Z Sh [4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.4. Savings account: $
47.5. Certificates of deposit: $
17.6. Other financiat account: $
17.7. Other financial account: $.
17.8. Other financial account: 5
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounis
W No
CO Yes. Institution or issuer name:
$
$
. 18. Non-publicly traded stock and interests in incorporated and unincorporated businesses, Including an interest in
an LLC, partnership, and joint venture
W@W No Name of entity: % of ownership:
LI} Yes. Give specific 0% % $
information about 0%
HOM estes ° % $

 

Official Form 1064/B Schedule A/B: Property page 5 of 18
 

Téfesa = bya

Brod
Debtor 4 Harty Cally fi20- bk: BOBS! KSJ Doc1 Filed 02/1 Le Ombel eAOS 16 of 76

Lasi Name

: 20. Government and corporate bonds and other negotiable and non-negotiable instruments

i

}

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wino

LY Yes. Give specific Issuer name:
information about
1

 

 

 

 

21. Retirement or pension accounts

Examples: Interests in IRA, ERISA, Keogh, 401(k); 403(b), thrift savings accounts, or other pension or profit-sharing plans

@ No

CJ yes. List aach

account separately. Type of account: Institution name:

401(k) or similar plan:

 

Pension plan:

 

IRA:

 

Retirement account:

 

Keogh:

 

Additional account:

 

Additional account:

 

: 22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water}, telecormmunications
companies, or others

 

 

Q) No

VS eect Institution name or individual:
Electric: Ff fe Z
Gas: ~
Haating oil: —

 

Security deposit on rental unit: A f nedo. Vi lage £

——

Prepaid rent:

 

Tetephone: Boo 6+-

Water: G ty Oe Oe

 

 

 

 

 

 

P
$

$

$

$

§
$F
§

$

$

g_ Ze

 

$e
s 235% :

 

Rented furniture: —
Other: — $ ——
‘ 23. Annuities (A contract for a periodic payment of money to you, either for lifa or for a number of years)
a No
ee Issuer name and description:
3
$
$.
Official Form 106A/B Schedule A/B: Property pages of /O

 
FERes a Ly NM Dre

- pater Hardy CAS@B(AD-DI-PEG4AKSI Doc 1 Filed 02/48/20 reeleaue 17 of 76

First Nemer Laat Name

: 24.Interests in an education IRA, in an account in a qualiflad ABLE program, or under a qualified state tultlon programm.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b}{1).
@ nc
7

Institution name and description. Separatety file the records of any inierests.11 U.S.C. § 521{c):

 

 

4 t

 

' : 25. Trusts, equitable or future interests in property (other than anything fisted in line 1}, and rights or powers
: exercisable for your benefit

@ No

' Yes. Give specific
information about them.... $

 

 

 

 

 

: : 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds fram royalties and licensing agreements
No

«OD Yes. Give specific
information about them... $

 

 

 

 

i 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
Bho
: >  ( Yes. Give specific
information about them... $

 

 

 

 

Money or property owed to you? . ; Current value of the

' portion you own?
Do not deduct secured
Claims or exemptions.

28. Tax refunds owed to you

@ no

 

 

 

Q Yes. Give specific information Federat $
about them, including whether
you already filed the returns State: $
and the tax years... cee
Loca $

 

 

 

 

' 29, Family support
Exampies: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WB No
Cd Yes. Give specific information..............

 

 

 

 

 

Alimony: $
Maintenance: $
Suppor: $
Divaree settlement: $
Property settiament: $

 

30. Other amounts someone owes you
Exemples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
@ no

Q) Yes. Give specific information...............

 

 

 

 

 

Official Form 1064/8 Schedule A/B: Property page 7 of- 10

 

 
TERESA VA Rn
Debtor 4 HakivCase 6: Bdnlifk- OOSAKSI Docl Filed 02/1 a keOumdstaGenl8 of 76

Firat Nane? Middle Nai Lost Name

31, Interesta in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

LJ No

 

 

 

a Yes. Name the insurance company
. Company nama, Beneficia Surrendgr or refund value:
of each policy and list its value... go v her hike ZpSutrance worest i. frown ¢
Gerber hike IMSACRA Et Teresa i, Drown $
Cerber tite *NSuranct “Peres ty Ouern ao $
cerbee ute ivsuynnct TErega be Drown $9. oe
Gerber ite iM Surstac e Téresn ¢, if04an $ es i

' 32. Any interest in property that Is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

@ No

OQ) Yes. Give specific information.............. C /
$. :

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

® No
C) ves. Describe each claim... (4
$.
é

 

 

 

 

 

 

 

 

; 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

@) No

C] Yes. Describe each claim...

 

 

 

 

’ 35, Any financial assets you did nct already list

 

 

 

 

 

No
C} Yes. Give specific information............ 5
' 36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached / 2 A ee
_ for Part 4. Write that number Were emcee cssscratsnetmetetinimrinemesceeeienicntentannninsauanntnnnntestinnnninpecataneneteaes st7A D7

 

 

GSE cescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

- 37,Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
(2 Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims -
or exaniptions.

36, Accounts receivable or commissions you already earned

CO No
C) Yes. Describe... |

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

: C No

2 Yes. Deseribe...... , f

Official Form 106A/B Schedule AJB: Property page 8 of 1d

 

—s
i

 

\ 47, Farm animals

Teresa Lynnw Broun
Debtor 1 larly Case eno -bk-OGB44KSJ_ Doc1 Filed 02/1 242Qumbage,19 of 76

Name Last None

40. Machinery, fixtures, equipment, supplies you use In business, and tools of your trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

) No
CQ) Yes. Describe...... ; 5
' 44. Inventory
' (No
() Yes. Describe......] k
: 42. Interests in partnerships or joint ventures
' [No
O) Yes. Describe...... Name of entity: % of ownership:
% $
% 4
% 3
: 43.Customer lists, mailing lists, or other compilations
C) No
C} Yes. Do your lists Include personally identifiable information (as defined in 11 U.S.C, § 101(41A))?
Cl No
Q) Yes. Deseribe........
$
: 44, Any business-related property you did not already list
LI No
L) Yes. Give specific $
information .........
$e
$
$
. $ __
: $ _ —_——
' 46, Add the dollar value of all of your entries from Part 5, Including any entries for pages you have attached $
for Part 5. Write that number here .. seul sevssgecanesannvanioneysesesstsnegiaqeegesvsevesiqeassunetsiesienienusiniisitipsaanmmmnienesrtinerucienesse ah

 

 

Describe Any Farm and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 4.

 

46.00 you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

§ No. Go to Part 7.
Yes. Geo te line 47.

Gurrent value of the
portion you own?

Do not deduct secured claims
or exemptions.

Examples: Livestock, poultry, farm-raised fish
No

 

 

 

 

Official Form 106A/B Schedule A/B: Property , page 9 of 10

 

 

 
    

 

 

 

Teresen Met Brown
Debtor 1 Harly Case fxia0-bk-OB864KSJ Doc1 Filed 02/1242QumnPage, 20 of 76

Middle Name Last Name

| 48. Crops—either growing or harvested

@ No

LI Yes. Give specific
information. ............ $

 

 

: 49, Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No

 

 

 

 

! 50.Farm and fishing supplies, chemicals, and feed

i No

 

 

51, Any farm: and commercial fishing-related property you did not already list

No

LI) Yes. Give specific s
information. ............ g

 

 

 

 

52. Add the dollar value of ail of your entries from Part 6, Including any entries for pages you have attached $ Z )
for Part 6. Write that mumber Mere ..n...e.cccscecccccseececcsccescceseccsssevecssssssnssussecssssanstuedtentssessisaresenseeresaisensssreseessecesqeuersonssessenescescatsuatueetand >

 

 

 

 

Jeon ES All Property You Own or Have an Interest in That You Did Net List Above

 

; 53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

@ No
CL] Yes. Give specific
information. .......... $

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that mumber Were 0. ccc seeesssesneececestentene sees > s_f

ee et the Totals of Each Part of this Form

55. Part 1: Total real estate, lime 2 ooo... scccsssssssccsssesscssccsssesscssevssseescesecsscersenssererrsoetsecrsveveserseneesessunstersasevaetensqaeaesumesssessneunerieesseteessseeee SM sD
56. Part 2: Total vehicles, line 5 $ [0B _

 

57. Part 3: Total personal and household items, line 15 5 207
58. Part 4: Totat financial assets, line 36 5 1Z7A57
' §9.Part 5: Total business-related property, line 45 $.

, 60.Part 6: Total farm- and fishing-related property, line 52 $

. 61. Part 7: Total other property not listed, line 54 +S V
- 62.Total personal property. Add lines 56 through 61. .............-.... $ {37 7, $ / Copy personal property total SF § f 3 FF. & 9

63. Total of all property on Schedule AIB. Add line 55 + lime G2....-scs-sssssssssssssesssssrssssssnrsnesseneesessesstcotsesnnnessnteaso ¢ 1379. 54

 

 

 

 

 

 

 

 

Official Form 1064/B Schedule A/B: Property page 10 oft 6

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 21 of 76

Fill in this information te identify your case:

Debtor a gh Cyn Brown

+ FirstName dle Name Last Name

Debtor 2 Hark bain Lilouip

{Spouse, if filing) First Nana” ‘Middle Name Lest Nama
United States Bankruptcy Court for the: District of

Case number (J Check if this is an
tit known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oats

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, fist the proparty that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies cof Part 2: Adgifional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing So is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a jaw that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

) You are claiming state and federal nonbankrupicy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)}(2)

: 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

   

 

 

 

 

 

 

 

Geceription: LEEK _Nissaa/ 5 (000 Os :
: Y :
Line from 1 100% of fair market value, up to or
Schedule ARB: 3 any applicable statutory limit fhe. Stet Ana F 225, 25% Gi)
Seccriplion: Clothes 5 ob Lis
CL} 100% of fair market value, up to
Line fi ’
Schedule As. 7 any applicable statutory limit if g Ca 2
. Le ee oo amend
Brief :
description: $ Os
Line from C3 100% of fair market value, up to

 

Schedule AB: , any applicable statutory fimit
| 3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
@ No
OQ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LJ No
Yes

 

Official Form 106C. Schedule C; The Property You Claim as Exempt ‘page 1 of
Tere ac h460-QO854-KSJ Doc Filed 02/12/20 Page 22 of 76
Harly — kya Brown

Debtor 1 Case number or xnown),

 

 

 

 

Firet Name ‘Middle Name Last Mame
ite Additional Page

description: 3 Os
Line from 1) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief a
description: 5. Cis

; Line from LJ 100% of fair market value, up to

Schedule AB: —— any applicable statutory limit
Brief oO :
description: $ Os :
Line from (2 100% of fair market value, up to
Schedule AB: any applicable statutory limit i
sa _— ee ee i
description: 3 Lig
Line from C) 100% of fair market value, up to
Schedule AB: oo any applicable statutory limit
Brief a
description: 5. Ls
Line from C] 100% of fair market value, up to
Schedule A/B:: —— any applicable statutory limit
Brief oO : ~
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief ne CO
description: 5. Ls
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief 7
description. §£ —————-————__ § Os

: Line frora LJ 100% of fair market value, up to

Schedule AB: ——— any applicable statutory limit
Brief :
description: 5 Us
Line from CJ 100% of fair market value, up to
Schedule AB: any applicable statutory limit
ont ce ante ee eee een eee ee
description: $ Qs
Line from LJ 100% of fair market value, up to
Schedule A/B: ; any applicable statutory limit
Brief _
description: 3 Os.
Line from 1 100% of fair market value, up to ;
Schedule AB: ——— any applicable statutory limit
Brief : : |
description: $ Os |
Line from C) 100% of fair market value, up to
Schedule AB: any applicable statutory limit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106C

 

 

 

 

 

Schedule C: The Property You Claim as Exempt

 
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 23 of 76

Fillin this information to identify your case:

veto? egese Lynn Byreoton
WMiddis Name

Firat Name

Debtor 2 Howe by,

iy nn

{Spouss, if filing) First Name Mifile Name
United States Bankruptcy Court for the: District of

C. Ore
‘ifknown) Cl Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, If more space is needed, copy the Additional Pago, fill it out, number the entries, and attach It to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Iny creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below.

 

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

Column A Column 8 Coma
_ 2 List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amountofcialm Value of collateral Unsecured. |
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this portion :
As much as possible, list the claims in alphabetical order according to the credilor’s name. value of collateral. claim , ifany
[2.4] Describe the property that secures the claim: $ $ 3
Crediter’s Name i
Number Street i
As of the date you file, the claim is: Check all that apply.
Q Contingent
oO Unliquidated
City Ste ZIP Code ED Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
LY Debtor 1 only Q) An agreement you made (such as mortgage or secured
O) cebtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lian, mechanic's lien)
Q) At least one of the debtors and another QJ Judgment lien from a lawsuit
C1. other (including a right to offset)
(2 Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
L.2.2]

 

 

 

Describe the property that secures the claim: § § §

 

Creditor’s Name

 

 

 

 

 

Number Street i
As of the date you file, the claim is: Check ail that apply.
O Contingent
(2 unliquidated
: City State ZIP Code

disputed

Who owes the debt? Check one.

OF Debtor 1 anly

C Debtor 2 only

QO) ebtar 1 and Debtor 2 onty

(1 Atleast ane of the debtors and another

(J Check if this claim relates to a
community debt

Date debt was incurred

Nature of lien. Check all that apply.

D An agreement you made (Buch as mortgage or secured
car loan)

(J Statutory tien (such as tax lien, mechanic's lien}

| Judgment lien from a lawsuit

C) other (including a right to offset)

Last 4 digits of account number

_ Add the dollar value of your entries i in Column A on n this Page. Write that number here: B

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 3
 

Case 6:20-bk-00854-KSJ Doc1
Teresa, lynn Breen
Ce,

Debtor 1 @OoLI4
First Name iddle Name Last Nemi

Filed 02/12/20 Page 24 of 76

Case number (if Anown)

 

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

Column Abs
Amount.of claim
De not deduct the

 

 

Column 8
Value-of collateral | Unsecured
that supports-this = portion

Column C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's Name

 

 

 

Number Street

 

 

 

City State ZIP Code

Who owes the debt? Check one.

Q) debtor 1 only

CG Debtor 2 only

QO) Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

Q) Check if this claim ratates to a
community dabt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:
If this Is the last page of your form, add the dollar valua totals from all pages.

Write that number here:
Official Fora 108b

As of the date you file, the claim is: Chock ail that apply.

O Contingent

C} unliquidated

(3 disputed

Nature of lien. Check all that apply.

C1 An agreement you mada (such as mortgage or secured
car loan)

Cy Statutory lien (such as tax lien, méchanic’s lien)

Judgment lien from a tawsuit

Q) other (including a right to offset)

Last 4 digits of account number___

  

Additional Page of Schedule 0: Creditors Wha Have Claims Secured by Property

vélue of collateral. clain: lfany
Describe the property that secures the claim: $ § §
Creditor's Name
Number Street
As of the date you file, the claim is: Check all ihat apply.
QO Contingent
City State ZIP Cada OQ) Unliquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
QO) Debtor 1 only Q} An agreement you made (such as mortgage or secured
O) debtor 2 onty car loan}
© Debtor 1 and Debtor 2 only (I Statutory tien (such as tx tien, mechanic's lien)
C1 At teast one of the debtors and another 2 Judgment lien from a Jawsuit
Q) other (including a right to offset)
Q) Ghack if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
Gescribe the property that secures the claini: $. $. %
Creditors Name
Number Street i
As of the date you file, the claim is: Check all that apply.
£ contingent
QO) unliquidated
City Stale ZIP Gode OQ disputed
Who owes the debt? Check one. Nature of len. Check all that apply.
O) Debtor 1 ony Q) an agreement you made (such as mortgage or secured
Q) bebtor 2 onty car loan}
1 Debter 4 and Debtor 2 only U1 statutory lien (such as tax lien, mechanic's lien)
C) At least one of the debtors and another OY Judgment lien from a tawsuit
CD Other (includi i
1 Check if this ciakn relates to a Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber
L_| Describe the property that secures the claim: $ 3 §

 

 
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 25 of 76
Teresa Lynn Brown
Debtor 4 Ht are! PA dy ruFX Brow 4) Case number {it known)

PRS Hams f Widde Name , Last Hame

EEE tise Others to Be Notified for a Debt That You Already Listed

 

: Use this page only if you have others to be notified about your bankruptcy for 2 debt that you already listed in Part 1. For example, if a collection

; agency is trying to collect from you fer a debt you owe to someone alsa, list the creditor in Part 1, and then list the collection agency here. Similarly, if
: you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccount number
Number Street
City State ZIP Code

[] On which line in Part 1 did you 1 enter the creditor?
Name Last4 digits ofaccount number
Number Street
City State ZIP Code

[ on n which line in Part 1 did you enter the creditor? _
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

[| On which fine i in Part 1 did y you 1 enter ‘the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

| | On nwhich line in Part 1 did y you enter the ecreditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_ =

 

Number Street

 

 

City State ZIP Code

| WA

Official Form 106D Part 2 of Schedule DO: Creditors Who Have Claims Secured by Property page 5 of
  
 
 
  
   

Case 6:20-bk-00854-KSJ Doci1 Filed 02/12/20 Page 26 of 76

 
 
    

Fill in this information to identify your case:

    
 

2
5 “4
First Name

Debtor 1

  
 

ly Lynn Baourn Edmondson

   

Debtor 2
{Bpouse, if fiting) First Name Middle Name Last Name

 

  
       
     
 

United States Bankruptcy Court for the: District of

UJ} Check if this is an

Case number amended filing

(If known}

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired [eases that could result in a claim. Also list executery contracts on Schedule
A/B: Property (Official Form 1064/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in tha boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, writa your name and case number (if known).

 

 

 

 

 

| Port 4: All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
42 No. Go to Part 2.
L) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, fist the claims in alphabetical order according to the creditor’s name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an expianation of each type of claim, see the instructions for this form in the instruction booktet.)

Total claim ——_—Priority Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount amount
2.1
Last4 digits ofaccountnumber OS 3 5
Priarity Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim ls: Check all that apply
iy Sa 2IP Coca 1 Contingent
Who j CD unliquidated
ho incurred the debt? Check one. © pisouted
O) nebtor 1 only
C) debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QO) Domestic support obligatians
At least one of the debtors and another Ot. and certain other debts you owe the government
Q) Check if this claim is for a community debt (Claims far death ar parsonal injury while you were
is the claim subjact to offset? intoxicated
QO) Ne L) other. Specify
QO) ves
E2 | Last4 digits ofaccountnumber Cg 5 $
x Priosity Creditors Mame
When was the debt incurred?
Number Strast
As of the date you file, the claim is: Check all that apply
QO Contingent
Cily Sista ZIP Cove CQ) unliquidated
Who incurred the debt? Check one. (A disputed
bi n .
L Gebtar 1 onty Type of PRIORITY unsecured claim:
CO Debtor 2 only

OO Domestic support obligations

C) Debtor t and Debtor 2 only
(J Taxes and certain other debts you owe the government

(J At least one of the debtors and another

Lai hin hil
CE Check if thig claim is for a community debt GJ Claims for death or personal injury while you were

 

intoxicated
is the claim subject to offsat? LJ Other. Spacify
] No
Ol ves

Official Form 106E/F Schedule E/F: Creditors Whe Have Unsecured Claims page 1 oJ3

 
Debtor 1 ] CFESA Lynn Brown - Hagly Lynn Bro Case number gtmown}
First Name Middig’ Nama Last Narne

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 27 of 76

 

 

Eau Your PRIORITY Unsecured Claims — Continuation Page

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim —_ Priority Nonpriority |
amount amourit :
Last 4 digits ofaccountnumber SF, $ §
} Priority Creditor’s Name
When was the debt incurred?
; Number Street
As of the date you file, the claim is: Check ail that apply.
im] Contingent
Gity Stata ZIP Code (J Unliquidated
(J Disputed
Who incurred the debt? Check one.
Q debtor 1 only Type of PRIORITY unsecured claim:
QO 2
Debtor 2 only (J Domestic support obligations
C) bebter 1 and Debtor 2 only ;
Q) Taxes and certain other debts you owe the government
(2 Atleast one of the debtors and another : :
(1 Claims for death or personal injury while you were
Q) chack if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
Ono
QO) ves
Last 4 digits of account number ___ _ $ 8
Priority Graditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
: CI Contingent
i Gity Slaie ZIP Code QO) unliquidated
Q Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
C1 Debtor 2 only (J Domestic support obligations
: CJ Debtor 1 and Debtor 2 only :
: Q) Taxes and certain other debts you Owe the governmant
5 OD) atleast one of the debtors and another 1 -
: (] claims for death or personal injury while you were
: Q1 Check if this claim is for a community debt intoxicated
: 1 other. Specify
: Is the claim sublect to offset?
: C) No
: O ¥es
: Last4digitsofaccountnumber = = CS, § $

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C1 Debtor 1 onty

C) Debtor z onty

CY Debtor 1 and Debtor 2 only

C1 Atteast one of the debtors and another

QO) Cheek if this claim is for a cammunity debt

Is the claim subject to offset?

QO No
Ove

Official Form 106E/F

 

When was the debt incurred?

As of the date you fite, the claim is: Check all that apply.

O Contingent
OF Uniiquideted
O) disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were

 

intoxicated
Other. Specify

O OOD

 

Schedule E/F: Creditors Who Have Unsecured Claims
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 28 of 76
Tereso- Lynn Brow

Debior 1 Aa Case number (iow

First Name Name Last Name

Ee List All of Your NONPRIORITY Unsecured Claims

 

, 3. Do any creditors have nonpriority unsecured claims against you?

i O1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
i es

| 4, List all of your nonpriority unsecured claims in the alphabatical order of the creditor who holds each claim. If a creditor has more than one
: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. bo not fist claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
_Total claim

EJ (e N Cc Last 4 digits of account number 48 §2 4419 s% 5 2O.*” ee ”
eo hey > ay S Q When was the debt incurred? Oly

Were charter OF (9396

 

 

 

 

 

City 1 State ZIP Gode As of the date you file, the claim Is: Check all that apply.
CD Contingent
: Who incurred the debt? Check one. 1 unliquidated
i a Debtor 1 only bf Disputed
: DO} Debtor 2 only
C) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
( At least one of the debtors and another CJ Student loans
1) Check if this claim is for a community debt C1 Obligations arising out of a separation agreement or divorce
; that you did not report as priority claims
Is the claim subject to offset? (Debts to pension or profit-sharing plans, and other similar debts
m4 No other. Specify Ty: V,
Ch ves

 

 

E (last 4 digits of account number HOS § SS 1663 a, TF ey
: yO ditor’s, Fe Conen was the debt incurred? yo Z
hoor PO. ex 240

 

Street
« ( q 4 0 LN Y { Fo 02 s © As of the dates you file, the clalm is: Check all that apply.
mnt State ZIP Code GQ Cantingent
Who incurred the debt? Check one. GI Uniiqideted

debtor 1 only wi Disputed
: C2) Debtor 2 only

©) nestor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

(J At teast one of the debtors and another (LY Student toans
: Ql Obligations arising out of a separation agreement or divorce
QO) Check if this claim is for a community debt that you did not report as priority claims
: Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts
No Other. Specify BB isa
CQ) yes

 

 

 

3 | pe C, Norte we Last 4 digits of account number O56! 206 5 30 Y, ‘) 2.
PO Pox {n S. 0 i ¥ 0 | When was the debt incurred? I gq

 

a Sat we ais As of the date you file, the claim is: Check all that apply.

Q] Cantingent
Who incu the debt? Check one.
incurred Sek one O1 unliquidated

i Debtor 1 only PA Disputed
Debtor 2 only

U1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(Q) At least one of the debtors and another
CI Student loans

C) Check if this claim is for a community debt 1 Obligations arising out of a separation agreement or divorce
- that you did nat report as priority claims
t | b fise
an claim subject to offset? (J Debits to pension Col Pan plans, and other similar debts
lo

Oy ‘PH other. Specify _C
es

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page) of 3
     

Case B:2 6:20- Ke Otsr) KSJ Doci1_ Filed 02/12/20 Page 29 of 76
1CRESOr

Debtor 1 Ht & uu Fr) io Case number Grknown),
First Kigna Mido Kiama Test Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
hd — (02644 G3 03tS” oo
Tv 2c . Last 4 digits of accountnumber oO]

iso Ey erpmoad Roys. ok When was the debt incurred? oO cA (Ss A Oo (3

 

 

 

 

Number Stree M A SG 20 3 4s of the date you file, the claim {s: Check all that apply.
Clty State ZIP Cade Cl Contingent
OF} unliquidated
Who Incurred the debt? Check ona. Disputed
& debtor Tt only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:

C1 Debtor 1 and Debtor 2 only

CJ Stident loans
(J At least one of the debtors and another

Oo Obligations arising out of a separation agreement ar divorce that
you did not report as priority claims

(Debts to pension oy profit-sharing plans, and other similar debts

Is the claim subject to offset? TH other. specify

+l No
OC) ves

(3 Check if this claim is for a community debt

 

 

enters, anes weedetitett PGS cA ee HS

Hy Ci cecil One Ronk< Last 4 digits of account ad 776 23944 & $ K 2 ? e

v0. Bax “ns Q eg tor When was the debt incurred? xe Ol &

Number Street

 

 

 

 

 

Vy 2. ye ce) WN J SY { oy 3- SKP2 As of the date you file, the claim Is: Chack ai that apply,
Biy Stala ZIP Goda O) Contingent
R Unliquidated
Who incurred the debt? Check one. Disputed
x Debtor 1 anty
O Dabtar 2 only Type of NONPRIORITY unsecured claim:

(} Debtar t and Debtor 2 only

(J Student loans
(CJ At teast one of the debtors and another

Do Obligations arising out of 2 separation agraement or divorce that
you did not report a3 priority claims.

CJ debts to pension or One e ing plans, and other similar debts

is the claim subject to offset? tx Other. Specify Re ot Po Ce Cretizn

QO wa

QO ves

Last 4 digits of account number |

O) check If this claim is for a community debt

 

When was the debt incurrad?

 

seen 20 3

f 30) As of the date you file, the claim is: Check all that apply.

  

Q Contingent
C2 _Untiquidated
Who incurred the debt? Check one. Disputed
ebter 1 only
premier 2 anly Type of NONPRIORITY unsecured claim:

C] Gabtor 1 and Debtor 2 only

CJ Student loans
(I Atleast one of the debtors and another

(2 Obtigations arising out of a separation agreement or divorce that
g
C) Cheek if this claim is for e community debt you did not report as priority claims

C) debts to pension or profit-sharing plans, and other simltar debts
is the claim subject to offset? "4 Other. Specify Cre dtr { AZ

ns
O) ves

Olfteial Form 106E/F Schedule E/F. Creditors Who Have Unsecured Claims sax of 3
ow
Dabtor 4 esesatyna Brown Karly Lynn B¥ an number ti jorown),
First Mame. Midcte Naga

 

Case 6:20-bk-00854-KSJ Doc1 Filed cea Page 30 of 76

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

‘ After listing any entries on this page, number them beginaing with 4.4, followed by 4.5, and soe forth. Total claim

 

 

44

 

 

a 0 bah On CC, Last 4 digits of account number S157 4900 76294 § SSO :
On > Bre 3 Name O2 « | Whan was the dabt incurred? l a ~ a O ( CO

are he tye { son t 4 { 30 As of the date you file, the claim is: Chack all that apply.

2P Code C) contingent
QO Unliquidated
3 Disputed

 

Who incurred the debt? Check one.

hal Debtor i only
{Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor ¢ and Debtor 2 only

(J Student loans
C1 atleast one of the debtors and another

{3 Obligations arising out of a separation agreement or divorce that
you did not repart as priority claims
2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? By Other. Specify a yeck y+ chew
zi No
{ub Yas

(1 Check if this claim is for a community debt

 

[46 Ss e La poy Last 4 digits of account number

 

 

AS53863 y 052.73
Nonprority “on Narne . . °
e Bo SOQ +} When was the debt incurred? _J) - at “Aol G

 

 

 

Number Zan
Los Yon. q 074 ~ OGF as of the date you file, the claim is: Check all that apply.
City a aa CE O, CD contingent
Q Unliquidated
Who incurred the debt? Check one. Disputed
EL devtor 1 only
(3 Debtor 2 only Type of NONPRIORITY unsecured claim:

CI Debtor 4 and Debtor 2 onty

C1 student loans
(2 At least one of the debtors and another

(2 Obtigations arising out of a separation agreement or divorce that
you did not repart as priority claims
C1 Betis to pension or profit-sharing plans, and other similar dabte

Is the claim subject to offset? S other. Specify pio GAo Bill
@ no

OG ves

C) Check if this claim is for a community debt

Last 4 digits of account number ___

aa CoAT eo SE OOF G45 4G) itl.

 

Nonpeertty Creditor’s Name ; i
When was the debt incurred?
fo. Box 65024 20.C
“By own Moa dD. \ Pr AS26 v - -SO2 As of the date you fite, the claim is: Check all that apply.

City ZIP Coda Cl contingent

a Unitiquidated
Disputed

 

 

Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only Type of NONPRIORITY unsecured clair:
(J Debtor 1 and Debtor 2 only

() Student loans
LY At taast one of the debtars and another

a Obligations arising oui of a separation agreement or divorce that
Check if this claim fs for a community debt you did not report 2s priority claims

pets to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? “BE Other, Specty RANI COVERDRALT
“EF no
Ci ves

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page S of 3
 

Teresa Lynn Ovsr
Debtor 1 } Case number ¢f known),
Fira! Name Middle Name Lasi Name

 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 31 of 76

 

eat: Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

HL

 

Sha if, ay () nego. Task 4) $2. Last 4 digits of account number Gb +6 ool : bY ”

“monty Ow) ah ans vot wen was the debt incurred? —9 Cpt o 0 o/ &

mber Street

 

As of the date you file, the claim is: Check ail that apply.
arte A\yanss , NT 6549K - s3bo
Cily ZIP Cade QC) contingent
Q) unliquidated
Who incurred the debt? Check one. Disputed
>| Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:

(CJ Debtor 1 and Debtor 2 only

(J Student toans
C) Atleast one of the debtors and another

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 bebts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? A Other. Specify fea Lo

Po

CJ Yas

C] Check if this claim is for a community debt

 

 

[Ha

| ~ (N \ In 4 be Q \c Last 4 digits of account number HAY O° Yee, SOO oe

“e. 0 BOX ( 0 e CO When was the debt incurred? 6 ~J0 | g

 

 

Gig e Todosher | Ce q i 7 b - S60 As of the date you file, the claim is: Check all that apply.
City CG f State ZIP Gade QO) Contingent
C Untiquidated
Who Incurred the debt? Chack one. Disputed
8 Debtor 1 only
Debtor 2 only Type of NONPRIORITY unsecured claim:

QC] Debtor 1 and Debtor 2 anly

(J Student loans
(J Atteast one of the debtors and another

QO Obligations arising out of a saparation agreement or divorce that
you did not report as priority claims
(Debts te pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. speciy CN Air cBeD
“a No
QO ves

QJ Check if this claim is for a community debt

 

: S1# 9006852156240 00”
gp esi Qr ey) 1 ee (do, fi ee Last 4 digits of account number ___ 56 2. 5300" ~

Nonptiority Creditor's Name . . 7
Oi Cc ie yan ey ort Ong When was the debt incurred? to ~ 20 1

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Sov Calls Sp SPH/OY
City State ZIP Cada oO Contingent
(9 unliquidated
Who incurred the dabt? Check one. Disputed

Bkoettor 1 only
QO) debtor 2 only Type of NONPRIORITY unsecured claim:
(2D Debtor 1 and Debtor 2 only

(J Student icans
(CJ At least one of the debtors and another

O Obligations arising out of a separation agreement or divorce that
QC) Gheck if this claim is for a community debt you did not report as priority claims

Ql Dents ta pension or profit-gharing plans, and other similar debts
Is the claim subject to offsat? SL other. Specity_C NO Att CHO D
a No
Q ves

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page bb 01 \3
 

Case 6 SS D-bk- Ke 00804. KSJ Doc1 Filed 02/12/20 Page 32 of 76
Teresa eon

 

 

Debtor 1 Case number (it xown}
inst Nema Midtile Nana Last Name
ee NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and $0 forth. Total claim

 

 

 

 

8 Tore Vise Last 4 digits of account num 4Q- 573 642495 oo
-109 S Sead banc LMS When was the debt incurred? ‘ -3O 1%

Number Street

 

 

 

\ ; . As of the date you file, the claim ig: Check all that apply.
Grown Calls, > S106
City r ZIP Code T Contingent
OL. unkquidated
Who Incurred the debt? Check one, Disputed
Debtor 1 only
Debtor 2 only Type af NONPRIORITY unsecured claim:

C) Debtor t and Debter 2 only

CJ Student loans
C) Atleast one of the debtors and another

Qj Obligations arising out of a Separation agreement or divorce that

0] Gheck if this clam is for a community debt you did not report as priority claims
CY Debts to pension or profit-sharing plans, and other similar debis
Is the claim subject to offset? GH ther, Specify AAS
B No
D) ves

 

Me CARD Loot 4 tight of aeoount number OD 7-216! 64 2478 (S00 “©

Nonanority Creditors Name

?. ©. Box € o #/O When was the debt incurred?) @ ~ 19

 

 

 

Number Steet As of the date you file, the claim is: Check all that apply.
Gicuk Calh Sb stung
City 7 Stale ZIP Cade C) contingent
Q Unliquidated
Who incurred the debt? Check one. a Disputed
‘bd Debtor 1 only
CI Gedter 2 only Type of NONPRIORITY unsecured claim:

C2 bebtor 4 and Deptar 2 oniy

C1) Student loans
(2 at ieasi one of the debtors and another

CL] obligations arising out of a separation agraement or divorce that

 

QQ) Check if this claim is for a community debt you did not report 6s priority claims 7
oO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subjact to offset? GR other. Specify COC AVE CRO
‘fd no
GI yes

gine RE PRM A emer einer 2 SRranaA PEE (OOS ERIRMIRLEOREE AR RAE EUR MEPIS EY

Ga ¢ mboGadyy Panny C Loot dts ot account mmo 32S 2a _
e. 0. AOx_S tC UG Ct When was the debt incurred’? Xt HG

Kumber Street

> Pe WE . ¢ G Oy As of the date you file, the clalm is: Check all that apply.
cy Stale ZIP Code CJ Contingent

CJ unliquidated
Disputed

 

 

Who incurred the deht? Check one.

Hf Petter 4 only
Debtor 2 anty Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only

Student loans
CI at least ane of the debtors and another

Oo Sbligations arising oui of a separation agreement or divorce that

C2 Chack ff this claim is for a community debt you did not report as priority claims
QO Debts to pension_or profit-sharing plans, and other similar debts
ls the claim subject to offset? BL omer. san Horensareh lan. ch Ch QQ.
No
GO ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims sage | tS

 

 

 

 
 

 

Debtor 1

Case 6:20-bk-008
Teresa nn DROW
rst Nemne Middle Nama Lest Name

Ww

eS), Doc 1 Filed 02/12/20 Page 33 of 76

Case number uf Anon,

 

par: Your NONPRIGRITY Unsecured Claims — Continuation Page

’ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

4A

 

 

Contr Cihsly gact¢nents

Nonpriarity Gredofs Nama

AK Pecol we. Ss

 

Number Steer

Who incurred the debt? Check one.

@btor 1 only
2 Debtor 2 only
Cd Detter 1 and Debtor 2 only
CI atteast one of the debtors and another

C2 Check if this claim is for a community debt
ig the claim subject te offset?

el no
QO ves

ron epi

ia foPBro. Pledde Vic |

Official Form 106E/F

MG24 S700 fart

mn miciamnena case erent eimai ware are

 

 

qoraget, aly 84020

Whe incurred the debt? Check one.

‘i Debtor 1 only

C1 Dentor 2 only

(3 Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

CI Check if this claim is for a community debt
Is the claim subject to offeat?

“Sno

ves

   
 

iority Crediter's Name

‘O. BOx* (ayy

Number Streat

Harlan,

ZIP Code

Who incurred the debt? Chack one.

JA Debtor 1 oniy

(J debtor 2 only
( Debtor 7 and Debtor 2 only
(CU Atleast one of the debtors and another

2 Check if this claim is for a community debt
Is the claim subject to offset?

ASE No
C1 ves

p- S 1543 — 1844

GSI 3416

Last 4 digits of account number

When was the debt Incurred? ( » (+ AO| on

As of the date you file, the claim is: Check all that apply.

contingent
2 Unkiquidated
Disputed
Type of NONPRIORITY unsecured claim:

© Student loans ’
(1 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C] Debts to pension or profit-sharing plans, and other simitar debts
“BaC omer. Specify Apt Vous OUT

Total claim

Moo.”

 

Last 4 digits of account mumbo” 264. 2. LF

When was the debt incurred? ft O- BOI A

As of the date you file, the claim Is: Check alt that apply.

Q Contingent
q Unliquidated
Disputed

Type of NONPRIGRITY unsecured claim:

C2 student toans

QO Obligations arising out of a separation agreement ar divorce that
you did not report 25 priority claims

a Debis to pansion or profit-sharing plans, and other similar debts
Other. Specify. P fe

2 ane AMIN act URN SEE ES ec HE Ee Ec AERP tt te em

act eign of account aumber 2. 294 1316 33

When was the debt incurred? i 2 A K O { D

As of the date you file, the clalm is: Check all that apply.

mi} Contingent
CJ Unliquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

LI Student loans

2 Obligations arising out of a separation agreement ar divorce that
you did not report as priority claims
©) pebts io Pension or profit-sharing plans, and other sirnilar debis

Romer Spealty

 

Schedule E/F: Creditors Who Have Unsecured Claims

23) ey

rave of {3
Hae ly alerpoonkees 4- £KSI_ Doc1 Filed 02/12/20 Page 34 of 76

Debtor 1
wtf Name Middle Name Last Name

Case number (txnown),

List All of Your NONPRIORITY Unsecured Ciaims

' 3, Do any creditors have nonpriority unsecured claims against you?
jas You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4. List all of your nonpriority unsecured ciaims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one

nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already

included in Part 1. [f mare than one creditor haids a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fit out the Continuation Page of Part 2.

EA LO
Nonprioily Creditor's Name

SCO

 

ce} gy

Tecmo AO Da Me Sov? — When was the debt incurred?

O12 5933634 -comp\

Last 4 digits of account number

Sen 2020

Number Street FS
a 0
tate IP Code As of the date you file, the claim is; Check all that apply.

Who incurred the debt? Check one.
P| Debter 7 only

CF] Debtor 2 oniy

C2 debtor 1 and Dabter 2 only

(Cl Atleast one of the debtors and another

C) Check if this claim is for a community debt

\s the claim subject to offset?
No
O ves

contingent
CQ) valiquidated
Disputed

Type of NONFRIORITY unsecured claim:

OQ) Student loans
Q Obligations arising out of a separation agreemant or divorce
that you did not raport as priority cialms
OQ} pebts to pension or profit-sharing plans, and other similar debts
“fl other. Specity

 

ST ATEI

Nonpricrity Creditors Name

S35 MowSsoo

Last 4 digits of account numbg 1S ST IEF oe

When was the debt incurred? FAO iF

De NE Room I4E6F
°s OA OY -~3300 of the date you file, the claim is: Check all that apply.

 

AFloata. . Gf

 

_ Total claim

 

 

State ZIP Cade u Contingent
Who incurred the debt? Check one, Cl Untiquidated
JQ Debtor 4 oniy Disputed
2 Debtor 2 only
UO Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another Q Student loans
| . Q) Ohiigations arising out of a separation agreement or divorce
QO) Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? OF vebts to pension or profit-sharing plans, and other similar debts
Ba No Rainer. Specity ca Ble
CI ves
i 7
‘
tas} AVICTEG PMUAGH (? (4 Last 4 digits of account number G28 O __ 5 C f iy. ee
Nenprionty Creditors Ni - ;
ee, ‘ | When was the debt incurred? {@
eT 00) “Hoa
Number Co . (] n
GC {“,
_ as a'r on it tat "As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.
Debtor t only

4 Debtor 2 only

C) cebtor 1 and Debtor 2 only
© at ieast one of the debtors and another

( Check if this claim is for a community dabt

Is the claim subject to offset?
BF No
O ves

de cat ee eens nenemtie at o ceeimt alana cnet cy ma A Pen enema em

Official Form 106E/F

OO Contingent
O Unliquidated
Disputed

Type of NONPRIORITY unsecured claim:

(A) Student loans
QO Cbligations arising aut of a Separation agreement or divorce
thai you didi not report as priority claims
{3 Debts to pension or profit-sharing plans, and other simitar debts
xi Other. Specify ¢ MBs

Schedule EJF: Creditors Who Have Unsarurard Claine

ey, $2"

 

 

 
 

8 aes ¢038: eda BA aR BRE Doc1 Filed 02/12/20 Page 35 of 76

Debtor 4 Lunes
First he SO. Name? Last Name

| part 2: ES Ail of Your NONPRIORITY Unsecured Claims

Case number iramown}

; 3. Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing fo report In this pari. Submit this form to the court with your other schedules.
Yes

i

: 4. List all of your nonpriority unsecured claims in the alphabetical order of tha creditor who hoids each claim. If a creditor has more than one

: nonpriarity unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of clair it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
claims fill cut the Continuation Page of Part 2.

_ Total claim

sottatiers. Cova ne Last digs of account nu Bie 1 Cl ; GY oo |

ditor's Name

   
 
    

14 Ly When was the debt incurred?

   

 

 

 

 

 

 

 

Street
Aa o
X60 Sassi | YI - BBO
City Zip N As of the date you file, the claim Is: Check all that apply.
{J Contingent
Who incurred the debt? Check one. unliquidated
Dabtor 1 only I Disputed

(3 Debtor 2 only

(J Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

Ci At least one of the debtors and another QO) Student loans

C] Check if this clalm is fora community debt Q) Obligations arising out of a separation agreement or divorce

that you did not report as priority calms

Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts

no >>| Other, Specify

O Yes
4.23 Last 4 digits of accountnumber $s
: Nonpriority Creditors Name When was the debt incurred? ‘

Number Sireet

As of the date you file, the claim is: Check all that apply.

City State ZIP Code D contingent

Who incurred the debt? Check one. Q) unliquidated

 Deptor 4 onty U1) Disputed

I Debtor 2 only TY lai
7 debtor + and Debtor 2 only Type of NONPRIORITY unsecured claim:

(J At jeast one of the debtors and another 2 Student loans

QO Obligations arising out of a separation agreement or divorce

€1 Check #f this claim is for a community debt that you did nat report as priority claims

 

 

 

 

 

 

is the claim subject to offset? {2 Debts ta pension or profit-sharing plans, and other similar debts
CO No (1) Other, Specify
ves
4a Last 4 digits of account number oo
; Nonpriority Gredters Name 3 i
When was the debt incurred? :
: Number Street
Gy Sige FP Bode Ags of the date yau file, the claim is: Check alt that apply.
Who incurrad the debt? Check one. W Contingent
Q CQ Uniiquidated
Debtor 1 only i Disputed

 Sebter 2 only
CQ) Dabtor 4 and Debtor 2 only

Type of NONPRIORITY unsecured claim:
C2 Atleast one of the debtors and another

(Student toans

 

(J Check if this claim is for a community debt C1) ontigations arising out of a separation agreement or divorce
: that you did not report as priority claims
?
Om claim subject to offset C) debts to persion of profit-sharing plans, and other similar debts
° C1 other. Specify
O Yes

i
Official Form 106E/F Schedule E/F: Creditors Who Hava IInearurad Slaine 10 2)
 

 

Case 6,20-bk-00854,KSJ Doc 1 Filed 02/12/20 Page 36 of 76
“Te tC BRS us ey g

Debtor 1 Case number (i known)

 

a Others to Be Notified About a Debt That You Already Listed

: § Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simitarly, if you have more than one creditor for any of the debts that you fisted In Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

Def CecSin Cord On which entry in Part 4 or Part 2 did you list the original creditor?
Name

tlo He \_ - \and Road Line i ' of (Check one}: C2 Part t: Creditors with Priority Unsecured Claims
Number Street

GF Part 2: Creditors with Nonpriority Unsecured Claims

ee Crowd ME S650> Last 4 digits of account number BOG | LO 3 384 &

_ t State . _aIP Code

 

~ Cyrodar S COA On which entry in Part 1 or Part 2 did you list the original creditor?

“5 ‘on ‘a K i 720 Line Us of (Check one} O Part 1: Creditors with Priority Unsecured Claims

 

 

 

Number Street a Part 2: Creditors with Nonpriority Unsecured
Claims
Oc ete Me Y € Vis 0326 Last 4 digits of account number ** }? J 44 4 i S
ale O08

 

Cr ae! Cc A ate a ( i‘ oO 4 Sen j,Cay On which entry in Part 1 or Part 2 did you list the original creditor?
P C), BGa% GB > tine Y 4 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

Number Steet By Part 2: Creditors with Nonpriority Unsecured
Claims
\o ear VOTER | Mer ao \ SShast s digits of account number _° f i 3 a 2/ 18S
oe ED re tere be TRUE. PEDRO D OU DOVE eee sence neve send ae Sek gg gaua gga daa lyon HEP baBGEsa, Gdeds (apse iedese ganas iran 1G SO SESE ete etree cee cr cn ce eAREES SERA SR AE dBA EIB EY aba eat acne vere serene nen eae eR ENGI DAF MAND AG ODD Me AMIE RTE RDS SOR SRR SRI UU UREA Rta ed be sien
5 Sc. Q On which entry in Part 1 or Part 2 did you list the original creditor?
Name
e. oO Arox, 35 tine 4. i? of (Check one}: 1 Part 1: Creditors with Priority Unsecured Claims
Number Street GF Part 2: Creditors with Nonpriority Unsecured
Claims

 

23504
Q &c VY pad > ay t \ 1% WO Last 4 digits of account number ST __
ity State ZIF Code

Do x M ‘ 0 a { i ) | | EC a CN) 4g On which entry In Part 1 or Part 2 did you list the ae creditor?

 

Name
PO. @ Ye SG OM, Line Y, | bs {Check one): CI] Part 1: Creditors with Priority Unsecured Ciaims
Number Street

Claims

 

C}Part 2: Creditors with Nonpriority Unsecured
Doaedye | pet JVUASE 51 3116
City tate ZIP Coda

WWedoand \e On which entry in Part 1 or Part 2 did you list the original creditor?

Nama
SO “2. ee Line 4. 7 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Number Street 05 §% Part 2: Craditors with Nonpriority Unsecured
Claims

3 GAAL0%0 AAS

Last 4 digits of account number

st 4 digits of accountnumber

  
 

 

 

 

City Btale ZIP Code
Eanion c éd Phermer, Co On which entry in Part 1 or Part 2 did you list the original creditor?

RO. Bo ¥ = 353+ Line 4 2ct (Check one): OI Part 1: Creditors with Priority Unsecured Claims
Scke een We Lo 32: 2y / claims Gd Part 2: Creditors with Nonpriority Unsecured

 

 

Bity Slate ZIP Code Last 4 digits of account number 204 | > __

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page I of Bb
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 37 of 76
Teresa Ly nn ReowN

Oebtor 7 Case NUMbEr ci known)
Fi if Heme Last Mare

List Others to Be Notifled About a Debt That You Already Listed

 

: §. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
examole, if a collection agency is trying to collect from you for a debt yau owe to someone else, list the original creditor in Parts t or
2, then list the collection agency here. Similarly, if you have mera than one creditor for any of the debts that you listed in Parts 1 or 2, jist the
additional craditors here. if you do nat have additional persons te ba notified for any debts in Parts 1 or 2, do not fill out or submit this page.

~12y ecS fant eck Constants Ane, On which entry in Part 1 or Part 2 did you list the original creditor?
“/ f). & Oo Me S12 of Line }: A of (Check one}: C2 Part 1: Creditors with Priority Unsecured Claims

Number“ Sireet ZAM Part 2: Creditors with Nonpriarity Unsecured Claims

 

 

 

 

+ rl 323S5— Dok Last 4 digits of account number 4: o> 36 ‘7 £O¥

Sits ——SCIP Code

    

UP on On which entry in Part 1 or Part 2 did you list the original creditor?

Line Y 4 of (Check one): C) Part 1: Creditors with Pricrity Unsecured Claims
~ Part 2: Creditors with Nonpriority Unsecured

 

Claims

Last 4 digits of account number “A AB 8 QO

On which n entry in Part 1 or Part 2 did you list the ortginal or creditor?

 

 

 

“9 22 of (Check one), Cl Part 4: Creditors with Priority Unsecured Claims
“ Part 2: Creditors with Nonpriority Unsecured

Claims S20 2 SO >}

Last 4 digits of account number ____

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

City Stata ZIP Code
On which entry in Part 1 or Part 2 did you jist the original creditor?
Name
Line of (Check ona): (J Part 1: Creditors with Priority Unsecured Claims
Number Steet {] Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber
chy State ZIP Cong
On which entry in Part 1 or Part 2 did you tist the original creditor?
Name
Line of (Check one): O} Part 1: Creditors with Priority Unsecured Claims
Number Sweet (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 agit ofaccountnumber
oY, oeecana tanga esiincerim ot sense serene CO a eos pre ceomecesime oe eae os neces seameenetin sroachengeti se ash
On which entry in Part 1 or Part 2 did you list the original creditor?
Mama
Line af (Check one}: O) Part 1: Creditors with Priority Unsecured Claims
Number Streat Q Pant 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
oy seamen tarts jase tte cng nan EP EONS sees since wage niinurnitcianenanys pa =
a On which entry in Part 1 or Part 2 did you list the original creditor?
mre
Line of (Check one): 1 Part +: Creditors with Priority Unsecured Claims
Nember Street C1 Part 2: Creditors with Nonpriority Unsecured
Clans
Gly Sse FP Code Last 4 digits ofaccount number

Official Farm 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page Ihe 3
 

—s Case §:20-Di-00 4-KSJ Doc1 Filed 02/12/20 Page 38 of 76

J CRESC NW BROW

Debtor 1 ‘ © Case number known}
First Name Middle Ngine Last Name

ae the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
6a. Domesti pligati (
Totat claims a. Domestic support obligations 6a §
from Part 1 Gb. Taxes and cartain other debts you owe the OC
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. 5
8d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $
6e. Total. Add lines Ga through 6d. Ge. (
$
Total claim .
Total claims 6f. Student loans GF. 5 ( )
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 8g. $
6h. Debts to pension or profit-sharing plans, and other Cy)
| similar debts 6h. 5

Gi. Other. Add all other nonpriority unsecured claims. \ “ 2 2 } Y C)
Write that amount here. B. +s s
6j. Total. Add li 6f through 6i. Bj. \3 2
i ines g i s ) > x

 

 

 

 

iY

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page

3

of

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 39 of 76

ema MC Ceee Cem OMe Tee ae eer ices

Debtor Tees on ly ners {SK ow +?

First Narnia Micde Name * Last Name
Debtor 2 6 io
(Spouse If filing} First Narne Middia Mama Last Name

United States Bankruptcy Court for the: District of

Case number cab:
if known) LJ Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filling together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
() No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Fi ves. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or fease is for

* NVeaizon liireless cell Phone

“e. ©. qoox 494

 

Number
Vy lemaek YAY 07101-0439

 

City State zip Code

       
  

thor tu. Rent |

iA 2g Rove.

ye
Number Street

Cecoo Fi 3rq22

 

 

 

Lee Dc camennnnamamncnn se te EP Od nena « ce
2.3

Name

Number Street

 

. alate, ZIP Code

   

 

 

 

Number Street

 

2 ne TP Ode amen untiaen en cemnneinnnnnn

 

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of AL

 
   

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 40 of 76

Fillin this information to identify your case:

Debtor 4 "TE RES a. bann (woun
Nenes f Miia Name

 

 

 

 

Last Nee
Debtor 2 Healy dy nn Brown
(Spouse, # fling) Fired Name uA 1 Middls Marne Last Noma
United States Bankruptcy Courl forthe: “Ditsirict of
Case number
A ov0wn) C} Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 42415

Codebtors are people or entities who are also Hable for any debts you may have. Bo as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fii It out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

4. Do you have any codebtors? (If you are filing a jomi case, do not Est either spouse as a codebtor.}
No
Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Commundy properly siafes and terifories inchide

73 No. Go to line 3.
(1) Yes. Did your spouse, formar spouse, or legal equivalent live with you at the time?

Q) No
(3 Yes. In which community state or territory did you five? - Fil in the name and current address of that person.

 

Name of your spause, former spouse, or lagal equivalent

 

Number = Srna

 

Cty State OP Code

. 3. In Column 1, tlst all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List tha person

shown in line 2 again 25 a codebtor only if that person is a guarantor or cosignor. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F {Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fil out Cohumn 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt
Check ali schedules that apply:
3.1
Name O Schedule D, line
LJ Schedule E/F, line
Number Street O Schedule G, line
Cy ‘Stale ZF Code
3.2
— UC) Schedule D, fine
Q] Schedule EF, line
Number Sireet CJ Schedule G, line
Cay Stabe ZIP Code
3.3
‘i O) Schedule D, line
ame a
C] Schedule E/F, line
Number Street LI Schedule G, line
Cay ‘Shake iP Code

Mficial Enem 1H Sehardnle H- Your Cadohtnwre nane 1 af lor ?
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 41 of 76

 

Middle Nome

Last Name

Firsi Name
FI esticna! rave to ust more cosebtors

Case number (fimown),

 

Column 7: Your codebtar

B-)

 

 

Name
Number = Street
Cay

 

Name

 

 

 

 

 

State

ZIP Code

 

 

Number Steet

 

[Fy

 

 

 

 

Nama

 

 

LP]

_ Btate

ZIP Code

 

 

 

FF)

 

 

Namber Street

 

Oficial Faem TORY

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

LJ Schedule D, line
OQ Schedule EFF, line
(I Schedule G, line

(7 Schedute BD, line
CJ] Schedule E/F, line
O} Schedule G, ine

O) Schedule D, line
LJ Schedule EF, line
O) Schedule G, ine

C} Schedule D, line
3 Schedule E/F, line
Schedule G, line

CL] Schedule D, ine
D Schedule EF, line
() Schedule G,line

U Schedule D, line
(I Schedule EF, line
(2 Schedule G, ine

C] Schedule D, line
(] Schedule Eff, line
L] Schedule G, ine

(J Schedule D, fine
C) Schedule EMF, fine
) Schedule G, line

 

bettie Varna mer orne ment es ee Ts

Sehadiuie H- Vaue Carishtowe

 
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 42 of 76

IIA MME MIMI CelMedrUiCaMlemioc alti Aas cele Lae or oa

oi Peres, LVnrn Brown

First Name Migile Las{ Name

Debtor 2 ;
{Spouse, if filing} First Name Midfla Nama Last Name

Unitad States Bankruptcy Court for the: District of

Case number Check if this is:
{lf known)
LJ An amended filing

L} A supplement showing postpetition chapter 13
income as of the following date: )

Official Form 1061 mT DD yyy
Schedule I: Your Income 12/15

Be as complete and accurate as possible. If twa married people are filing together (Debtor 1 and Debtor 2}, both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not inctude information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment
: information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

 

lf you have more than one job,

attach a separate page with
inforrnation’sbout ee titional Employment status O Employed | Employed

employers. TW Not employed OC Not employed

Include part-time, seasonal, or
self-employed work.

 

. Upation
Occupation may include student Occupatio

or homemaker, if it applies,

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

Ea Give Detalls About Monthly Income

Estimate monthly income as of the date you file this form. If you have nething to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated. ,

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 4 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2.

3. Estimate and list monthly overtime pay. 3. +§ fa } : + $

 

 

4. Calculate gross income. Add line 2 + line 3. 4, } oe $_

 

 

 

 

 

Official Form 106! Schedule |: Your Income page 1 of 2.
Debtor 1

$
5, List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions Sa. § Oo $
5b. Mandatory contributions for retirement plans Sb. § £ $
5c. Voluntary contributions for retirement plans 5c. $ } $
5d. Required repayments of retirement fund loans Sd. %5 $
5e. Insurance Se. § 0) $
5f. Domestic support obligations S$ B $
5g. Union dues 5g. 5. Lh $
5h. Other deductions. Specify: Sh. +§ op + 3
, Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6. 5 @ $
. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. 3° @D@ $
. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ vag $
monthly nat income. 8a.
&b. Interest and dividends Sb. § @ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ S 5
settlement, and property settlement. &c.
8d. Unemployment compensation @éd. $ go $
Be. Social Security be. 3 BLY $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program} or housing subsidies. OQ
Specify: ef § $
8g. Pension or retirement incoma 8 §$ Q $
8h. Other monthly income. Specify: Bh. +¢ Le +5
Add all other income. Add lines 8a + 8b + 8c + Gd + Ge + Bf +8g + Bh. 3. $ s 23 $
10. Calculate monthly income. Add line 7 + line 9. ‘ —_ 2
Add the entries in tine 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. 5S IB + $ }- s &. B

41.

12.

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 43 of 76
Teresa lynn BKour

0 bs

inst Name Middie Nam Last Nama

Case number (if mown)

For Debtor 1

Gopy lime 4 Were... eee cece eeceeeeceeeeeeeeescccececeneesessinemnsssisersninisesssusiensensss > a Ds SAS.

State all other regular contributions to the expenses that you list in Schedule J.

 

 

 

For Debtor 2 or

non-filing spouse.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

De not include any arnounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

Official Form 1061

SL No.
L) Yes. Explain:

11.

12.

+ 3 O
S28,

Combined
monthly income

 

 

 

 

 

 

 

 

Schedule I: Your Income

page 2 of 2.

 
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 44 of 76

 

Check if this is:
(J An amended filing

(J A supplement showing posipetition chapter 13
expenses as of the following date:

| Caso nnter mT DDT

 

 

 

Official Form 106J

 

Schedule J: Your Expenses 12H5

Be as complete and accurate 25 possible. F tro married people are filing together, both are equally responsible for supplying correct
information. f more space ic needed, attach another sheet to thia form. On the top of any additional pages, write your namo and case number
(if known). Answer every question.

Part 1: Describe Your Homschold

 

Gi No. Goto line 2.
LD Yes. Does Debtor 2 live in a separate household?

1) No
O Yes. Debtor 2 must ile Official Form 1061-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? No

 

 

 

 

 

 

 

Depenmient’s relationship to Dependent’s Does dependent live
Do not Est Dettor 1 and 1 Yes. Fil out this formation for = Debter 1 or Debtor 2 age with you?
Debtor 2. each dependent_________-_____ ~
Do not stale the dependents’ oO No
names. Yes
O No
O18 Yes
LI No
0 Ves
LJ No
DO Yes
(I No
CO Yes
3. Do your expenses include i No

expenses of people other than
yourself and your dependents? I Yes —

lad Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses 2s of your bankruptcy filling dale unless you are using this form a& a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplamental Schedule J, check the box at the top of the form and fill in the

applicable date.
include expenses paid for with non-cash government apsistance @ you know the value of

such ataisiance and have included on Schrednde E Your income {Official Form 1661) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and _ [12,00
any rent for the ground or lat. 4. % 2
Hf not included m line 4:

43, Real estate tes

4b. Property, homeowner's, or renter’s insurance

4c. Home mainienance, repal, and upkeep expenses
4¢ Homeowner's association or condominium ducs

ee wT

RR BF

Official Form 106 Schedule J: Your Expenses page 1 of 3

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page

CRES by nn TS Rowen
Debtor 1 firivae nr __BRo bor) Case number wf inoen}

Additional mortgage payments for your residence, such as home equity oans

a

 

 

 

 

 

 

& Utilities:

Ge. BGleciricily, heal, natural gas Ga.

Sb. Water, sewer, garbage collection Bb.

6c. Telephone, cell phone, Intemel, satelite, and cable services 6c.

ws. oer Speci: Coll Vif aa
7. Food and housekeeping supplies 7.
6. Childcare and children’s education costs 8.
& Clothing, laundry, and dry cleaning g,
10 Personal care products and services 1D.
11. Medical and dental expenses 1.
12. Transportation. Include gas, maintenance, bus or train fare.

Deo not include car payments. 2.
12 Eniettainment, clubs, recreation, newspapers, magazines, and books a
14. Charitable contributions and religious donations 14.
15. Insurance.

Do nol anclude insurance deducted from your pay or included in Ines 4 or 20.

foe. Like insurance Te.

15d. Health insurance 15b.

15¢. Vehicle insurance 15e.

15d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in ines 4 or 20.

Specify: 16.
17. Jastalinent or lease payments:

fa. Car payments for Vehicle 1 fan

17. Car payments for Vehicle 2 17.

17c. Other. Specify: 17e.

17d. Other. Specily: 7a
13. Your payments of alimony, maintenance, and support that you dad not report 2s. deducted from

your pay on fine 5, Schedule f, Your Income (Official Form 1067). 18.
19. Other payments you make to support others who do not five with you.

Specify. 19.
20. Other real property expenses not inchuded in fives 4 or 5 of this form or on Sciredule E Your income.

20a. Morigages on other property 2048.

20b. Real estate taxes 2b.

20c. Property, homeowner's, or nenier’s insurance ik:

20d. Maintenance, repair, and upkeep expenses 20d.

20e. Homeowner's association or condominium dues. Pe.
Official Form 106J Schedule J: Your Expenses

 

45 of 76

Your expenses
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 46 of 76

CRED ner 13 ela

Mame (ast Name

21. Other. Specily- vw. 6+ GZ

22 Calculate your monthly expenses.

Z2a_ Addi Wines 4 through 21. mm 3 FOZ"

Case number (7 now},

 

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106.-2 mH . § Q
i az
22c_ Add line 22a and 22b. The result is your monthly expenses. 2c. ° § Pi :

 

23a. Copy line 12 (your combined monthly income) from Schedule I oa «|S. t
22
23b. Capy your monthly expenses trom line 22c: above. 2b .§ 402,
Zc. Subtract your monthly expenses fron your montiily income. Y2 a
The result is your monthly net income. 23. $

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you fie this fom?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

LL) No.
OQ ves. Exqpiain here:

Official Form 106 Schedule J: Your Expenses page 3 of 3
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 47 of 76

Fill in this infarmation te identify yaur case:

Debtor 1 [m)
Midd a Last Name

Ly ny TEKowy

(Spousa, if Ming) First Name i f Middle Nama T Last Name

United States Bankruptcy Court for the: District of

Case number
(If known)

 

C) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

 

 

If two married people are filing together, bath are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 4341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to halp you fill out bankruptcy forms?

m No
{J Yes. Name of person, . Atlach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature {Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

30 Lee Ayn oun &

Signature of Dabtor 1 Signature of Debtor 2

pace |) Z-/ 20 E08 Date
MMe OD f "v¥Y¥ MM? DD / YYYY

58 JA SRYGUR ESAs SAYA ZAUAUS AA SAGRTACRUAEREUAUSANUE SAS SAR ROSEANNE San aed Maa aE TE cove tena eeneorunnerwnm neem iee ten geass tN crn ment AN AIAN IRIS NENG NEA SARE SA IENRSRIRSRERERSRSRSESRIRER ERO 3 ewes IRE AEDIh SUN SSIS US IATRZUANES SSS IASG EALSES SURGES ES

 

 

 

Official Form t06Dec Declaration About an Individual Debtor's Schedules

| of |
 

 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 48 of 76

IMUM ULM iatie) dare irea OMe Tal pas ele merch

Debtor 1 Tekesa Lyn, BRO (27) Last Nama
Hae] ‘

 

 

» dy nn GRown

 

 

Debtor 2

(Spouse, if filing) First Name / nyfile Name Last Name

United States Bankruptcy Cour! for the: District of

Case number ne bin

(if known} OI Check if this is an

amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?
C) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

O) No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor1 .
lived thera lived there

4595 Kumaguoet St rom2!19 136 Gcoye PND con (112019

 

 

 

 

 

 

 

 

 

 

Number Streat Oo to Ht Number Street To RB ‘
Cocon Kl 32426 OT a

City State ZIP Code City State Code

C) same as Debtor 1 CJ same as Debtor 1

i} i} LO Cyne ot rom 7 From

Number Street 3 Number Street

To 1 To

Coton F\ 32426

City State ZIP Code City State ZIP Code

3. Within the last § years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
stalgs and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
(CF Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 108H).

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1 of (L
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 49 of 76

 

———
feKesa- Lynn Brow
Debtor 1 o Case number ¢rmown}
First Mame Middle M. Lasi Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that yau receive together, jist it only once under Debtor 1.

No
C) Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and = Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until O Wages, commissions, Q Wages, commissions, $
. bonuses, tips $F bonuses, tins
the date you filed for bankruptcy:
oO Operating a business UW Operating a business
For last calendar year: L Wages. commissions, C) wages, commissions,
bonuses, tips $ bonuses, tips §
(January 1 to December 31, aw [2 Operating a business LJ dperating a business
Far the calendar year before that: Q) Wages, commissions, C Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31, —_—__ L) operating a business 9“ () operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxabie. Examples of other income are alimony, child support; Social Security,
unemployment, and other public benefit payments: pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Da not include income that you listed in tine 4.

OO
Yes. Fil in the details.

 

Sources of income Gross income from Sources of income Gross income from

Describe below. each source Describe below. each source
{before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year untit Soci ah Seeuri te % 2 g,0°

the date you filed for bankruptey: 2) isaloili vy 5
——————____—_ §

 

 

 

 

 

 

For last calendar year: 3
(January 1 tc December 31, }
vyvy
$
For the calendar year before that: $ $
(January 1 to December 31, }
wry
$

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page2Z 6 f {2
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 50 of 76

“lex L B
eKktsa_ nn BROW |
re

ve) Case number ti keown)
iret Name Micdle Nam: Last Nama

Debtor 1

List Certain Payments You Made Sefore You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?
LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts ara defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankrupicy, did you pay any creditor a total of $6,825" or more?

L) No. Go to line 7.

O) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases fited on or after the date of adjustment.

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $800 or more?

no. Go to line 7.

CD Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
- —s
wee _ § _ — $__ —_—__ CY Mortgage
weoitor’s Name
QO) car
Number Street * ! DD credit card
CB Lean repayment
= == —} + det oe? dee _
i QO Suppliers or vendors
City State ZIP Code ; lother _
Sittin Ooo $__ ~- $ oO Mortgage
Creditors Name t
Q CY car
ee ee
Number Street O credit card
' QJ Loan repayment
— ets ?
: QO Suppliers or vendors
City State ZIP Code W Ot. -
5 $ Q Mortgage
Creditors Nama
QO car
Number Sweet 92 credit card
CI Loan repayment
a Suppliers or vendors
City Stale ZIP Code 1 other

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3 of iL

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 51 of 76

Te

epesa Lynn Byawn

Debtor 1 4 rady Ly alae Brow rm Case number ti mrown]
First Name rcdia Mam Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners: partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony,

AXl no

L) Yes. List all payments to an insider,

 

 

 

 

 

 

 

Dates of Totai amount Amount you stil, Reason for this payment
payment paid owe
$ $
Insider's Name
Number Steet
City Slate ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any propetty on account of a debt that benefited
an Insider?

Include payments on debts guaranteed or cosigned by an insider.

Seve

LJ Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe _Includecreditor'sname
Insider's Name $ $
Number Street
City State ZIP Coda
$ $

 

insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4 of l L

 

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 52 of 76

———_=

leresa Lynn B Rew

Debtor 1 Hoe ak Ly nny is Kol Case number (it Anown),
First Narr Middle, 8 Last Marve

| Port 4: Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

 

 

 

 

 

 

 

 

 

No
CQ) Yes. Fill in the details.
Nature of the case Court or agency Status of the case
Cape title, ‘Coun Name CL) Pending
O on appeal
‘Number — Siraet O Concluded
Case number :
:City State ZIP Code
Case title out Name C) Pending
OC on appeal
Number _ Straet LJ concluded
Case number
City State ZIP Code

10, Within 1 year before yau filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Na. Go to line 11.
C) Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

Describa the property Date Value of the proparty
$
Creditors Name
Number Street Explain what happened
Oo Property was repossessed.
| Property was foreclosed.
QO Properly was gamished.
Gity Stais ZIP Coda C) Property was attached, seized, ar levied.
Describe the property Date Value of the proper
$
Creditors Nara
Number Steet ——SSOSC~C—SsSS<‘<‘<; CT
Explain what happened
a] Property was repossessed.
C2 Property was foreclosed.
aw Sue FP Gale QO Property was gamished.
Co Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5 at {2

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 53 of 76

“Terese Lynn Beasn

Debtor 4 Oey Ly res f bg. On Case number titknown)
First Nama Middta je Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
Mao or refuse ta make a payment because you owed a debt?
N

 

io
C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number. XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
O ¥es

List Certaln Gifts and Contributions

 

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
Q) Yes. Filt in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Coda
Person’s relationship to you
Gifts with 2 total value of more than $600 Describe the gifts Datas you gave Value
Per persomictte unnten e a the gifts
- $
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person's relationship ta you

Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy page 6 of fi.

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 54 of 76

“Teresa Lynn Brown
Debtor 1 Holy Loynn Beaon Case number (irkrown)

FirstName =f = Middle flame Last Nama

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
C) Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Chartty’s Name
$

 

 

Number  Streat

 

City State ZIP Gode

List Certain Losses

 

 

15, Within + year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?
xt No
QO)

Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . an loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedute AB: Proparty.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Inghide any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
Cl Yes. Fill in the details.

 

 

 

Bescription and value of any property transferred Date payment or Amount of payment
transfer was
Person WhoWasPad ctu a Gocctuesest cen gtseveveata a vette te made
Number Street : $
$

 

City State ZIP Code

 

Email or website addrass

 

 

Person Whe Made the Payment, if Net You

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7 of (L

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 55 of 76

Teresa Lynn Brown

 

 

 

Debtor 1 ny) Brow ry Case number (anoun),
First Name Middle Name ” Last Name .
‘ never tke minima tienen mn mine
Description and vaiua of any property transferred Date payment or Amount of

transfer was made = payment

 

Person Who Was Paid

 

Number Street

 

 

City Slate ZIP Code

Email or wabsita address

 

Person Who Made the Payment, if Not You

| 17. Within 7 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Oo not include any payment ar transfer that you listed on line 16.

No
QO) Yes. Fill in the details.

 

 

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
made
Parson Who Was Paid :
Number Street $
$
i Cily Siale ZIP Code

ee eet ence ee a
13. Within 2 years before you filad for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright tansfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Oo not include gifts and transfers that you have alraady listed on this statement.
No
LI Yes. Fill in the details.

Description and value of property Describes any property or payments received Date transfer
transferred or debts pald in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City Stata ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City Sate ZIP Code

Parson's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8 of {L

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 56 of 76

Tehese Oynn E Rowy
Debtor 1 ~ sty Lyny nF BK OOo Gase number (itsnowny

Laat Name?

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

UO Ne
QO) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

re us Cortain Financlel Accounts, tnstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, er for your benefit,
closed, sald, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

LC] No
We ves. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, = closing or tansfer
or transferred
Name of Financial institution
OOK, CI checking $
Number Street O) Savings

 

O Money market

 

oO Brokerage
City State ZIP Gode Q other

 

OOK Ci checking $

QO Savings

 

Name of Financiat institution

 

Number Siveat (] money market
QO Brokerage
Q) ovner

 

 

 

Clty State ZIP Code

2k. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
“gin cash, or other valuables?
No

 

 

 

 

 

 

 

(2 Yes. Fill in the details.
Who else had access to it? Describe the contents De you still
have it?
CL) No
Name of Financial Institution Name : Yes
Number Street Number Street
Sty State DP Code
Clty State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9 of IL
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 57 of 76

Debtor 1 Case number vf krona]

 

22. Have you stored property in a storage unit or place other than your home within 14 year before you filed for bankruptcy?
No

Cl Yes. Fill in the details.

 

Who else has or had access to It? Describe the contents Do you stitl
_ have it?
: DNo
Name of Storage Facility Nama . 0) ves
Number Street Number Street

 

 

City State ZIP Code

 

 

 

 

City State ZIP Gode

Identify Property You Hold or Cantrol for Someone Else

 

 

 

 

 

 

 

 

 

23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
: No
Yes. Fill in the details.
: Where is the property? Describe the property Value
Owner's Name : $
Number Street
Number Street
City State ZIP Code
City State ZIP Code

Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

= Environmental jaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, Jand, soil, surface water, groundwater, or other medium,
including statutes or reguiations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poflutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially jiable under or in violation of an environmental law?

 

 

No
CI Yas. Fill in the details.
Governmental unit Environmental law, lf you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Coda

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10 of (L

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 58 of 76

Debtor 1 Har | NI Ly Ar Brown Case number (if teow)

Firsl Name * ps ‘Nan Last Name

25. Have you notified any governmental unit of any release of hazardous material?

 

 

 

No
QO] Yes. Fill in the details.
Governmental unit Environmental law, if you know it Date of notice
/ . o . :
: Name of site Governmental unit :
i j
Number Street Number Street
| |
civ, State ZIP Code i

 

| City State ZIP Code :

#6. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
D2 Yes. Fill in the details,

 

 

 

 

 

Court or agency Nature of the casa Status ofthe
Case title
Court Nama a Pending
O On appeal
Number Street O Concluded
Case number City Slate ZIP Goda

Give Detalis About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CJ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CE) A member of a limited liability company (LLC) or limited liabitity partnership (LLP}
CJ 4 partner in a partnership
O an officer, director, or managing executive of a corporation

{J An owner of at least 5% of the voting or equity securities of a corporation

No, None of the above applies. Go to Part 12.
C] ¥es. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number i
Do not include Social Security number or (TIN, i

 

Business Name

i Number Street : oo

Name of accountant or bookkeeper Dates business existed

 

 

From Te

 

City State = ZIP Code a . o oe .
Describe the nature of the business Employer Identification number
_ De not include Social Security number or ITIN.

 

Business Name pees cece cette tence

_ EIN: - |

 

Number Street

Name of accountant or bookkeeper Dates business existed

Pe verer .

From To

 

 

: City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11 of (iL
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 59 of 76

“ye KOS Ayan Beacon
Debtor 1 Hearly Ly rir\ Bro wht Case number (i known)

Firat Name } Middia Nang Last Name

Employer identification number
Do not Include Social Security number or (TIN.

 

Business Name

 

 

BIN;
Number Street Name of accountant or bookkesper Dates business existed
: From To

 

City State = ZIP Code

: 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
| institutions, creditors, or other parties.

QO No
CI Yes. Fill in the details below.

Date issued

 

 

Mame MM/DDIYYYY

 

Number Street E

 

 

Clty State ZIP Code

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x bien tyr Pion *

Signature of Debtor 1 Signature of Dabtor 2

 

bate 2-/ 2-2-2 ° Date

J you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

No
O ves

 

ic you pay or agree to pay someone who is not an attorney to help you fill cut bankruptcy forms?
Na

: LJ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119}.

 

ho ae . soe acunncone

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12 ot iL
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 60 of 76

Debtor 1 . TeeesA_| (an Reo

Lat Name

tlie
Mewely Lynn Bee lon

Genes, Real Firat Name

United States Bankruptcy Courtforthe: District of
Case number CL] Check if this is an
(tf known) amended filing

 

 

 

Official Form 108
Statement of intention for Individuals Filing Under Chapter 7 as

if you are an individual filing under chapter 7, you must fill out this fonm if:

@ creditors have claims securad by your property, or

@ you have eased personai property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you fist on the form.

tf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

 

FERRE ust Your croaitors who Have Secured Ctaims

 

1. For any creditors that you listed In Part 4 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the

 

 

 

Information below.
identity the creditor and the property that Is cottzteral What do you intend to de with the property that Did you claim the property
secures a deht? as exempt on Scheduls C7
creditor's CQ) Surrender the property. 2 No
° : ; (J Retain the property and redeem it. Ol Yes
omenon of O Retain the property and enter into a
securing dabt: Reaffirmation Agreement.
C2 Ratain the property and [explain]:
Creditors Q) Surrender the property. 2 No
. CD Retain the property and redeem it O) Yes
pom of C. Retain the property and enter into a
securing debt: Reaffirmation Agreement.
LJ Retain the property and [explain]:
Cradtars CJ Surrender the property. Ci No
, CQ) Retain the property and redeem it. EL] Yes
open of C2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.
©) Retain the property and [explain]:
Creators (C2 Surrender the property. CJ Na
2 Ratain the property and redeem it. C3 Yee
oereny of O Retain the property and enter into a
securing debt Reaffirmation Agreamant.

LL] Retain the property and [explain]:

 

Official Form 198 Statement of Intention for individuals Filing Under Chapter 7 page 1
. Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 61 of 76
, ita je | Y Ly nn Bre tory

Dabtor 1

 

 

Becca Lynn Bee ee

BREED st Your Unexpired Parsonai Property Lenses

For any unexpired personal property fease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fil in the information below. Do not list real astate leases. Unexpired feases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease If the trusteo does not assume it. 11 U.S.C. § 364(p){2).

Describe your unexpired personal property leases Wil the lease be assumed?

Lessorsname: (oan Ho US OK Ay theath. ane

Description of leased Uy) ¢- |IF6-006

propery: MBO 00S. Grote tue, COS, EY 32922

Lessor's name: Ci No

Description of leased Cl Yes

proparty:

Lessors name: OO No

Description of leased Ol Yes

property:

Lessors name: DI No
O) Yes

Description of iaased

property:

Lessor's name: Cl No
Oy

Description of leased “

property:

Lessor’s name: UI No

Description of eased O Yes

property:

Lessor’s name: CQ) No

Description of leased Ol Yes

property:

Ziti Sion Below

 

Under penalty of perjury, | declare that | have indicated my Intention about any property of my ssiate that secures 2 debt and any
personal property that is subject to an unexpired lease.

x ~ Neen Lunn Prox

 

 

Signature of Debtor 1 G Signature of Debtor 2
Date 20 20 Date
MMT DB 7 Fy MM? ODS YyrY'y

Officiat Form 108 Statement of Intention for Individuais Filing Under Chapter 7 page 2

 

 
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 62 of 76

 

Fill in this information to rdentify your case: Chock one box only as directed in this form and in

 

Form 122A-1Supp:
Debtor 1 “Teeeao~ My ag Brown
First Name Middle Name Last Name

 

 

Debtor 2 Ha-kly Lyn rh (A, Rou a L) 1. There is no presumption of abuse.

(Spouse, i filing) First Name Middle Name Last Nama L) 2. The calculation to determine if a presumption of
; a abuse applies will be made under Chapter 7

United States Bankruptcy Caurt for the: District of Means Teast Cateutation (Official Form 1224-2).

Case number L) 3. The Means Test does not apply now because of

(IF known) qualified military service but it could apply later.

 

 

 

() Check if this is an amended fiting

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 42/19

Be as complete and accurate as possible. If two married peopte are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b){2) (Official Form 1224-1Supp) with this form.

 

 

 

Ea Calculate Your Current Monthly Income

i 41. What is your marital and filing status? Check one only.
Not married. Fill out Column A, lines 2-11.
C) Married and your spouse is filing with you. Fill out both Columns A and 6, lines 2-11.

CJ Married and your spouse is NOT filing with you. You and your spouse are:
O Living in the same household and ara not legally separated. Fill out both Columns A and B, lines 2-11.

) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptey law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 14 U.S.C. § 707(b)(7\(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months bafore you file this
bankruptcy case. 11 .U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would bs March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the Income for all 6 months and divide the total by 6.
Fil in the result. Do not include any income amount more than once. For examoie, if both spouses own tha same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debter 2 or
non-iling spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $4 2-9,00 5

3. Alimony and maintenance payments. Do not include payments from a spouse if

Coiumn B is filled in. $ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

oes

5. Net income from operating a business, profession, Debtor1 Debtor 2

 

 

or farm

Gross receipts (before all deductions} S$ eB

Ordinary and necessary operating expenses -$ -~§

Net monthly income from a business, profession, or farm ¢ $ noPyy, $ ( / ) 5
G. Net income from rental and other real property Debtor t Debtor 2

Gross receipts (before all deductions) 3 $

Ordinary and necessary operating expenses -5$ -$

Net monthly income from rental or other real property 5 $ roPy $ S
7. Interest, dividends, and royalties $ $

 

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 1 of

 

 
Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 63 of 76

 

“Teresa Ly nn Brown

 

 

 

 

 

Debtor 1 Ha! af Levy ni B ROW Case number (i mown}
First facddle Name
Column A Colunn B
Debtor 1 Debtor 2 or
non-filing spouse
: &. Unemployment compensation § $
De not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: seesctiimatuneesaeeneeneia A
For YOU nee $
For your spouse...... $

 

§. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the unifarmed services. If you received any retired
pay paid under chapter 41 of title 10, then include that pay only to the extent that it
does not exceed the amount of retirad pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title. 3

19. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; of compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If necessary, list other sources ona
separate page and put the total below.

 

 

 

 

$ 3.
$ $
Total amounts from separate pages, if any. +¢ +§
11. Calculate your total current monthly income. Add lines 2 through 10 for each ly \.
column. Then add the total for Column A to the total for Column B. $ $ 1 $925.00)

 

 

 

 

Total current
monthly income

BEE ooo Whether the Means Test Applies to You

 

: 12. Calculate your current monthly income for the year. Follow these steps:

 

12a. Copy your total current monthly income from fin€ 11... d eee en eenrvnuermiamiinniece toes Copy line 14 heres 7 “§ re] 22.0
Multiply by 12 (the number of months in a year). x 12.
12b. The result is your annual income for this part of the form. 2b. $ 00

 

. 13. Calculate the median family income that applies to you. Follow these steps:

Fillin the state in which you live.

 

Fill in the number of people in your househald.

 

 

 

Fill in the median family income for your state and size of household. . eevee con sneenneassesersecessetnanteeresssensesescenene Th $ 50.O4/

 

 

To find a list of applicable median income amounts, go online using the link ‘specified i in nthe separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

i4a.L) Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 1224-2

14b. LL) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

 

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 2 £ 4

 
 

Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 64 of 76

Teresa ope Beow?)
Debtor 1 Ly FiFl BRowry Case number (ir known)

First Last Name

_— sen _

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x tone aew Pun Grouse x

Signature of Debtor 1 Signature of Debtor 2

Date Af (ey 2c%Eeo Date
MM? Dp YY MM/ DD SYYYY¥

: if you checked line 14a, do NOT fill out or file Form 1224-2.
If you checked line 14b, fill cut Form 1224-2 and file it with this form.

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3 of 4
 

, Case 6:20-bk-00854-KSJ Doc1 Filed 02/12/20 Page 65 of 76

“Teresa. Lynn _ Brown _
pebtor 2 ._ Hatly Lynn —Boion —

According to the calculations required by
this Statement:

() 1. There is no presumption of abuse.

(Spouse, if fing) First Mame Last Name

United States Bankruptcy Court for the: District of UL) 2 There is a presumption of abuse.

 

 

Case number
(known) (3 Check if this is an amended filing

 

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation 04/19

To fifi out this form, you wil need your completed copy of Chapter 7 Statement of Your Current Monthly income (Official Form 1224-1).

Be as complete and accuraie as possible. # two married people are fling together, both are equally responsible for being accurate. if more space
is needed, attach a separate sheet to this form. Include the Ene number to which the additional information applies. On the top of any additional
pages, write your name and case number {if known).

 

 

lei Determine Your Adjusted income

 

1. Copy your total current monthly fncome. cscs cesecseesccsssenessensoncscesseasess Copy Hine 11 from Official Form 122A-1 trereD....... $ S25

2. Did you fill out Column B in Part 1 of Form 122A-17
|B No. Filin $0 for the total on fine 3.

| C1 Yes. Is your spouse filing with you?

| CI No. Go to line 3.

: OQ) Yes. Fill in $0 for the tatal on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse's Income not used to pay for the
f household expenses of you or your dependents. Follow these steps:

On fine 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

No. Fal in 0 for the total on fine 3.
| Yes. Fill in the information below.

 

 

 

 

 

 

 

 

State each purpose for which the income was used Fil in the amount you
‘ For example, the income it usad to pay your spouse's tax debt orio support «=—«« a6 subtracting from
: people other than you or your depaniants your spouse's income
1
$
| +g
Total. O Oo
$_“__ Copytotsthers ss SH
! 4. Adjust your current monthly income. Subtract the total on line 3 from line 1. 3526

Official Form 1224-2 Chapter 7 Means Test Calculation page 4 st 4
+

Debtor 1

Caeser qonn -KdievDoc 1 Filed 02/12/20 Page 66 of 76

First Name Maidie Mame

Ow Case number ficown}

FEBREEE catcsante Your Deductions from Your become

 

The tntemal Revenue Service (IRS} Issues National and Local Standards for certain expense amounts. Use these amounts to

answer the questions in fines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in ines 6-15 regardless of your actual expense. in later parts of the form, you will use some of your

i

actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
' and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A—1.

Hf your expenses. differ from month to month, enter the average expense.

Whenever this part of the form refers fo you, i means both you and your spouse if Column 6 of Form 122A-—1 is filled in.

i 5. The number of people used in determining your deductions from income

6. Feod, clothing, and other Items: Using the number of people you entered in line 5 and the IRS National Standards, fill
i in the dollar amount for food, clothing, and other itams.

| va.

i Te.

TE.

Official Form 1224-2

National Standards

Tb.

7a.

Te.

Tg.

People who are under 65 years of age

Out-of-pocket health care allowance per person

Number of people who are under 65.

Subtotal. Multiply line 7a by line 7b.

People who are 65 years of age or okier

Out-of-pocket health care allowance per person

Number of people who are 65 or older

Subtotal. Muttiply line 7d by line 7e.

Total. Add lines 7c and 7f.

Fill in the number of people who could be claimed as exemptions on your federal income tax return, :
plus the number of any addifional dependents whom you support. This number may be diferent from i
the number of people in your household. t

ti ts renee eens erent eh

You must use the IRS National Standards to answer the questions in lines 6-7.

Jap

7. Out-of-pocket health care allowance: Using the number of people you entered in Ene 5 and the IRS National Standards,
fal in the doflar amount for out-of-pocket health care. The number of people is split iio two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. lf your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

, 2 copy here> $

s_ll4

slit CopyhoreD 4g //'/

 

 

Chapter 7 Means Test Calculation

i coy wee? s fl4

 

 

 

page 2 of 7
 

4

Debtor 1 Hak ¥

ee ee Doc1 Filed 02/12/20 Page 67 of 76

BROW ne Case number i¥ inom
Fret Mame

Local Standards You must use the IRS Local Standards to anewwer the questions in ines 8-15.

Based on information from the IRS, the U.S. Trustee Program haz divided the IRS Loca! Standard for housing for
banicuptcy purposes into two parts:

@ Housing and utilities — Insurance and operating expenses

@ Housing and ufilities — Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S, Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available ai the banaupicy clerk's office.

8. Housing and utilities — insurance and operating expenses: Using the number of people you entered in line 5, fll in the
dollar amount listed for your county for insurance and operating expenses. ......ccucsecsec cere

 

9. Housing and utilities — Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fil in the dollar amount listed RIF
for your county for mortgage or rent expenses. $.

 

9b. Total average monthly payment for all morigages and other debts secured by your home.

To calculate the total average monthly payrnent, add a4 amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankrupicy. Then divide by 60.

 

 

 

 

 

 

 

sl37

Name of the creditor Average monthly
payrnent
$
$
+3
Repeat this
Total average monthly payment § L rere, —$§3 @ amount on
Sc. Net morigage or rent expense. [ere |
Subtract line 9b (fotal average monthly payment) from line 9a (mortgage or $ BS7 Copy s 8X7
rent expense). If this amount is less than $0, enter $0. i here>

 

 

10. ff you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects
the calculation of your monthly expenses, fill in any additional arnount you claim.

Explain

 

why:

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
OC 0. Gotcline 14.

1. Go toline 12.
C) 2ormore. Go to fine 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.

Official Form 122A-2 Chapter 7 Means Test Calculation

s 50K

page 3 of
 

: Tepes asel og Hike S24K5J Doc1 Filed 02/12/20 Page 68 of 76
Debtor 1 7 tt ove ba oho Case number (rinown|_

13. Vehicle qamnership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make arry foan or lease payments on the vehicle.
In addition, you may not claim the expanse for move than two vehictes.

Vehicle 1 Describe Vehicie 1:

 

 

13a. Ownership or leasing costs using IRS Local Standard. $ 500

13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all

amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

Name of each creditor for Vehicle 1 Averages monthly
/ oa
N/A a
+5

Repeat this

Total average monthly payment s FZ ry -s_£ baleen

. . Copy net

14c. Net Vehicle 1 ownership or ease expense 508 Vehicle 1

Subtract line 13b from line 13a. If this amount is less than $0, enter $0. $ expense Sas

‘here $Me

 

 

 

Vehicle 2 Describe Vohicle 2:

 

 

13d. Ownership or leasing costs using IRS Local Standard. .................::sccersercrscseenseeseesnae s

13e. Average monthly payment for all debts secured by Vehicle 2.

 

 

 

 

 

 

 

 

Mame of each crediior for Vehicle 2 Average monthly
payment
$
+ $
Gopy Repeat this
Total average monthly payment $ heed? 2 amount on
five 33c.
Copy net
18. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. {f this amount is leas than §0, enter $0.......... $ expense 7
here... > $
14, Public transportation expense: ff you clasned 0 vehicles in fine 11, using the IRS Local Standards, fill in the Oo
Public Transportation expense allowance regardiess of whether you use public transportation. $
15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. 5

 

Official Form 1224-2 Chapter 7 Means Test Calculation page 4 wa Of
 

—_— ,
|e REE 6:20: ps PO8FA KS), Doc 1 Filed 02/12/20 Page 69 of 76
Debtor 1 math at ne Bebe “ Case number (incu

Other Necessary Expenses —_ in aciditian to the expense deduclions listed above, you are allowed your monthly expenses for
the following IR'S catagories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Secusity taxes, and Medicare taxes. You may include the monthiy amourt withheld from your
Pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount thal is withheld fo pay for taxes.

Do not include real estate, sales, or use taxes.

s

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retiteament contributions,
Do not include amounts that are not required by your job, such as voluntary 401 (k} contributions or payroll savings.

18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
insurance on your dependents, for a non-fling spouse's life insurance, of for any form of life Insurance other than term.

49. Court-ordered payments: The total monthly amount thal you pay as required by the order of a court or admanestrative
agency, Such as Spousal or child support payments.
Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
@ as a condition for your job, or
@ for your physically of mentally challenged dependent child if no public education is available for similar services.

21. Childcare: The total monthly amouni that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

RARE B

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and wetfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. Include only the amount that is more than the total entered in line 7. a
Payments for health insurance or health savings accounts should be listed only in line 25. $

23. Optional telephones and telephone services: The intal monthly amount that you pay for tielecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, Hf it + §
is not reimbursed by your employer.
expenses, such as those reported on line 5 of Official Form 1224-1, or any amount you previously deducted.

24. Add all of the expenses allowed under the IRS expense afowances. 252k
Add lines 6 through 23,

M

 

 

Official Form 1224-2 Chapter 7 Means Test Calculation page 5 of 9
 

Tere FASE SPN ESA Doc1 Filed 02/12/20 Page 70 of 76 |

Debtor 4 Has, Lynn Ceown Case number (¥terown)
Firsi Meme Likiie: Lost Mane

; Additional Expense Deductions = = These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances sted in fines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts thal ane reasonably necessary for yourself, your spouse, or your
dependents.

Health insurance

—

Disability insurance

 

+
$
Health savings account + §
$

Total Copy total here> $ @

 

 

Do you actually spend this total amount?

(2 No. How much do you actually spend? $
CF Yes

26. Continulng contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically i, or disabled member of your
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions fo an account of a qualif§ed ABLE program. 26 U.S.C. § 5274Aib).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Preverdion and Services Act or other federal laws that apply.
By law, the court must keep the nature of these expenses confidential.

S&B

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line &.
Hf you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
daimed is reasonable and necessary.

Is

29. Education expenses for dependent children who are younger than 48. The monthly expenses (not more than $170.83*
per child) that you pay for your dependent children who are younger than 13 years old to attend a private or public
elementary or secondary school.

You musi give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and nol already accounted for in lines 6-23.

| * Subject to adjustment on 4/01/22, and avery 3 years after that for cases begun on or aftar the date of adjustment

8

fs

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
: food and clothing allowances in the IRS National Standards.
} Te find a chart showing the maximum sdditional allowance, go online using the link specified in the separate instructions for
: this form. This chart may also be available at the bankruptcy clerk's office.
You must shew that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue fo contribute in the form of cash or financial +
instruments to 2 religious or charitable organization. 26 USC. § 170(cK1}{2).

Is

 

32. Add all of the additional expense deductions. $ 0
Add lines 25 through 31.

 

 

 

 

 

” Official Form 122A-2 Chapter 7 Means Test Calculation _ page 6 of 9
 

“Ty ereGase ¢: ROdSHREKSI Doci Filed 02/12/20 Page 71 of 76

 

 

Debtor 4 Herly Wynn B Kory Gase number (fimown)
Frnt Name apes ame (ast Mame

 

33. For debts that are secured by an Interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor m the 60 months after you fle for bankruptcy. Then divide by 60.

 

Average monthly
; Mortgages on your home: payment
33a. Copy line 9b here > sO |

Loans on your first two vehicies:
330. Copy line 13 here. »> A _
33c. Copy line 13e here. > $ A

 

 

 

 

 

 

 

 

i 33d. List other sacured debts:
: or inmaurance?
G No 5
Q) Yes
Cl No 5
O ves
QO No
1 +
OC) Yes 5
7 SO : Copy sotal
: 33e. Total average monthly payment. Add lines 33a through 33d. $ : here>
| 34. Are any debts that you fisted in fine 33 secured by your primary residence, a vehicle,
; or other property necessary for your support or the support of your dependents?

C1 No. Go to fine 35.
i OC) Yes. State any amount that you must pay to a creditor, in addiion to the payments
listed in tine 33, to keep possession of your property (called the cure amount}.
i Next, divide by 60 and fill in the information below.
Name of the crediipr identify property that Total cure Monthly cure
: secures the debt amount amount
$ +60= $
$ +60= $
$ +60= +5

—— steno = _

| Total § _ _ i here>
en |

' 35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
CJ No. Go to ine 36.

CQ) Yes. Fill in the tota! amount of all of these priority claims. Do not include current or
! ongoing priority claims, such as these you listed in line 19.

Tatal amount of ail past-due priority claims s @ +60=

 

 

 

Official Form 1224-2 Chapter 7 Means Test Calculation
 

Debtor 1

37. Add all of the deductions for debt payment.

Add lines 336 through 36. ........:s. steeuenscceceacecetessobececernnnsesAMsddadaaseceassneag tecodcecee eeenscenpsPemeuadasaseeneaasste sO)

Total Deductions from income

Part 3:

TAC Cast AED DK ieee Doc1 Filed 02/12/20 Page 72 of 76
Aovely bx nh

> ROW (a alll Case number (# inown)

 

 

36. Are you eligible to te 2 came ender Chhapter 137 11 US.C. § 105(e).
For more information, go online using the fink for Bankrupicy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

W@ No. Go to line 37.
LJ Yes. Fil in the following information.

Projected monthly plan payment if you were filing under Chapter 13 5

Current multiplier for your district as. stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts}. x

Te find a list of district mudtipliers that includes your district, go online using the

link specified in the separate instructions for this form. This list may also be

available at the banicuptcy clerk's office.

Average monthly administrative expense if you were filing under Chapter 13 : § hore) §

 

 

 

 

38. Add alt of the allowed deductions.

Copy line 24, Ai of the expenses allowed under IRS
Copy line 2 . $2526.54

Copy fine 32, Af of the addifonal expense deductions__..._ - «s $ Q

Copy line 37, Ail of the deductions for debt payment.............. +3 Q

 

Total decuctone | 3 252657 Copy totes tere L526, SY s2526,54

Determine Whether There Is a Presumption of Abuse

 

39. Calculate monthly disposable income for GO months

 

 

 

 

39a. Copy line 4, adjusted current monthly income ..... s S28
39>. Copy line 38, Total deductions.......... =-$ 7744" / 2526.5 4
Monthly disposable i 11 U.S.C. § 707(bX2). AB yo
Ses en eS EE a AORSY
For the next 60 months (5 years) x 60
39d. Total. Multiply line 39c by 60. $ cH A 12,90 > 5/01 420

 

 

 

40. Find out whether there is a presumption of abuse. Check the box that applies:

The fine 39d Is less than $8,175". On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.

a | The line 39d is more than $13,650". On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fil out Part 4 if you claim special circumstances. Then go to Part 5.

(1 The line 39d is at least $8,175", but not more than $13,650". Go to line 41.
* Subject to adjusiment on 4/01/22, and every 3 years after that for cases filed on of after the date of adjusiment.

” Oficial Form 1228-2 Chapter 7 Means Test Calculation | pages ot 9
 

, | |e RES Kade B20 -k-CBRKED Doc1 Filed 02/12/20 Page 73 of 76

Debtor 1 Haely bran Beown Case number itimouny

41. 41a. Fill in the smount of your total nonpriority unsecured debt. If you filled out A

 

 

‘ Summary of Your Assets and Liahilities and Cartain Statistical information Schedules

(Official Form 106Sum), you may refer to line 3b on that fOr. eee eecn sere nnereteneecrmcceneeee $

41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(bX2AMiMD- | $

i Multiply tine 44 by 0.25. ceccccssensen | $—__—__ | here ———

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.
Check the box that applies:

CE} Line 39d és tess than fme 4b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

Oo Line 39d fs equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Than go to Part 5.

 

| 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there le no
: reasonable alternative? 11 U.S.C. § 707(bX2)B).

LJ No. Go to Part 5.

(2 Yes. Fill in the following information. Al figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detaged explanation of the special circumstances fhat make the expenses or income
adjusiments necessary and reasonable. You must also give your case trustee documentation of your actual

 

 

 

 

 

| Give a detailed explanation of the special circumstances one
s
a

By signing here, | declare under penalty of perjury that the information on thie statement and in any attachments is true and cormect.

 

 

: x x
: Signature of Debtor 1 Signature of Debtor 2
i
i
' Date _ Date
MM/DD” 7YYYY MMIDD /YYYY

Official Form 1224-2 Chapter 7 Means Test Calcutation page 8 of 9
Case 6:20-bk-00854-KSJ

Doc 1

Filed 02/12/20 Page 74 of 76

 

Addition Financial

Associated Credit Services

 

950 9° Street Po box 5171
Winter Garden, FL 34787 Westborough, MA 01581
Advanced Collection Bureau, INC AT&T
PO Box 560063 575 Morosgo Dr

Rockledge, Florida 32956-0063

NE Room 14f67
Atlanta GA 30324-3300

 

Bank of Missouri/Total Card
PO box 85710
Sioux Falls, SD 57118

Capital One Bank
PO Box 30281
Salt Lake City, Utah 34130-0281

 

Charter Brighthouse
3347 Platt Springs Road
West Columbia, SC 29170

Country Club Apartments CC Tracy Jones
211 Caroline St — Office
Cape Canaveral, FL 32920

 

Credit One Bank
PO Box 98872
Las Vegas NV 89193-8872

Diversified Consultants [nc
PO Box 551268
Jacksonville FL 32255-1268

 

Embassy Loans
PO box 864907
Orlando, FL 32886-4907

ERC
PO Box 57610
Jacksonville, FL 32241

 

 

Enhanced Recovery Co
PO Box 57537
Jacksonville, FL 32241

 

 

Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

 

 

2ey
Case 6:20-bk-00854-KSJ

Doc1 Filed 02/12/20 Page 75 of 76

 

First Access
PO Box 5220
Sioux Falls, 8D 57117-5220

First Premier Bank
601 5. Minnesota Ave
Sioux Falls, SD 57104

 

FPL
700 Universe Blvd
Juno beach, FL 33408

I.C. System inc
PO Box 64378
St. Paui, MN 55164-0378

 

 

 

Jefferson Capital Systems
16 McLeland Road
Saint Cloud, MN 56303

Launch Federal Credit Union
415 Fortenberry Road
Merritt Island, FL 32952

 

North Shore Agency
P.O, box 9205
Oid Bethpage, NY 11804-9005

NPRTO Florida LLC
41629 S. 700 East
Draper, Utah 84020

 

OSFA/EDS
PO Box 5380
Tallahassee FL 32314-5380

Publishers Clearing House
PO Box 6344
Harlan, [A 51593-1844

 

QVC
P.O. box 2254
West Chester, PA 19380

Sprint
PO Box 54977
Los Angeles, CA 90054-0977

 

 

Space Coast Credit Union
8045 N. Wickham Road, PO Box 419001,
Melbourne, FL 32941-9001

 

 

Stratford Career Institute
1 Champlain Commons, unit 3
PO Box 1560
Saint Albans, VT 05478-5560

 

 

 

34 Y
Case 6:20-bk-00854-KSJ Doc1

Filed 02/12/20 Page 76 of 76

 

SunTrust
PO Box 85024
Richmond, Virginia 23285-5024

Total Visa
5109 $ Broadband LN
Sioux Falls, SD 57108

 

 

USCB Corporation Verizon Wireless
PO Box 75 500 Technology Drive
Archbaid, PA 18403 Suite 500
Weldon Spring, MO 63304
WayPoint Resource Group Webbank/ FreshStart

301 Sundance Parkway
Round Rock, TX 78681

6250 Ridgewood Road
Saint Cloud, MN 56303

 

Well Fargo

101 N. Phillips Avenue
Sioux Falls, South Dakota 57104
Account # 3385126754

 

 

 

 

 

 

Y of
